--------------------------------------------------------------------------------

Exhibit 10.38

 
[*] indicates that a confidential portion of the text of this agreement has been
omitted.


ROYALTY PURCHASE AGREEMENT


Dated as of August 12, 2010


by and among


XOMA CDRA LLC,


XOMA (US) LLC,


XOMA LTD.,


AND


[*]

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

       
Page
         
ARTICLE I DEFINITIONS
 
2
     
Section 1.01
 
Definitions
 
2
ARTICLE II PURCHASE AND SALE OF THE PURCHASED INTEREST; SECURITY INTEREST
 
11
Section 2.01
 
Purchase and Sale of Purchased Interest
 
11
Section 2.02
 
Transfer and Payments in Respect of the Purchased Interest; Entitlement to the
Royalty Payment.
 
12
Section 2.03
 
Purchase Price
 
13
Section 2.04
 
No Assumed Obligations
 
13
Section 2.05
 
Excluded Assets
 
13
Section 2.06
 
Closing Deliverables
 
13
Section 2.07
 
Security Interest in Additional Collateral; General Provisions regarding
Security Interests; Remedies
 
14
         
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
 
16
     
Section 3.01
 
Organization
 
17
Section 3.02
 
Authorization
 
17
Section 3.03
 
Governmental and Third Party Authorization
 
17
Section 3.04
 
Ownership
 
17
Section 3.05
 
Solvency
 
18
Section 3.06
 
No Litigation
 
18
Section 3.07
 
Compliance with Laws
 
18
Section 3.08
 
No Conflicts
 
19
Section 3.09
 
Broker’s Fees
 
19
Section 3.10
 
Subordination
 
19
Section 3.11
 
License Agreement
 
19
Section 3.12
 
No Set-offs
 
21
Section 3.13
 
UCC Representations and Warranties
 
21
Section 3.14
 
Taxes
 
22
Section 3.15
 
No Material Liabilities
 
22
Section 3.16
 
XOMA Contribution and Sale Agreement
 
22
Section 3.17
 
Subsidiaries
 
23
         
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
23
     
Section 4.01
 
Organization
 
23
Section 4.02
 
Authorization
 
24
Section 4.03
 
Governmental and Third Party Authorization
 
24
Section 4.04
 
No Litigation
 
24
Section 4.05
 
No Conflicts
 
24
Section 4.06
 
Broker’s Fees
 
25


 
i

--------------------------------------------------------------------------------

 


ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS OF XOMA AND SELLER PARENT
 
25
     
Section 5.01
 
Organization
 
25
Section 5.02
 
Authorization
 
25
Section 5.03
 
Governmental and Third Party Authorization
 
26
Section 5.04
 
No Conflicts
 
26
Section 5.05
 
Patent Rights
 
27
Section 5.06
 
Senior Management
 
29
Section 5.07
 
License Agreement
 
30
Section 5.08
 
License Grant Restriction
 
30
Section 5.09
 
Public Announcement
 
30
Section 5.10
 
License Agreement
 
31
Section 5.11
 
Material Inducement
 
31
Section 5.12
 
Broker’s Fees
 
31
         
ARTICLE VI COVENANTS
 
31
     
Section 6.01
 
Confidentiality
 
31
Section 6.02
 
Further Assurances
 
32
Section 6.03
 
Payments on Account of the Purchased Interest
 
32
Section 6.04
 
License Agreement
 
33
Section 6.05
 
Audits
 
36
Section 6.06
 
Notice
 
37
Section 6.07
 
Reports and Other Deliverables
 
37
Section 6.08
 
No Subsidiaries
 
38
         
ARTICLE VII TERMINATION
 
38
     
Section 7.01
 
Termination Date
 
38
Section 7.02
 
Effect of Termination
 
38
         
ARTICLE VIII MISCELLANEOUS
 
39
     
Section 8.01
 
Survival
 
39
Section 8.02
 
Specific Performance
 
39
Section 8.03
 
Notices
 
39
Section 8.04
 
Successors and Assigns
 
40
Section 8.05
 
Indemnification
 
41
Section 8.06
 
Independent Nature of Relationship
 
44
Section 8.07
 
Tax
 
44
Section 8.08
 
Entire Agreement
 
45
Section 8.09
 
Governing Law
 
45
Section 8.10
 
Waiver of Jury Trial.
 
45
Section 8.11
 
Severability
 
46
Section 8.12
 
Counterparts; Effectiveness
 
46
Section 8.13
 
Amendments; No Waivers
 
46
Section 8.14
 
Interpretation
 
46


 
ii

--------------------------------------------------------------------------------

 

SCHEDULES


Schedule 3.06
 
Litigation
Schedule 3.13
 
Seller’s Address and Identification Number
Schedule 5.05(a)
 
Liens on Patent Rights
Schedule 5.05(b)
 
Patent Rights
Schedule 5.05(e)
 
Disputes Involving Patent Rights

[*]
 
EXHIBITS


Exhibit A-1
 
Form of Bill of Sale
Exhibit B
 
Celltech License Agreement
Exhibit C
 
[*]
Exhibit D
 
Corporate Legal Opinion of Seller Counsel
Exhibit E
 
Intellectual Property Legal Opinion of Seller Counsel
Exhibit F
 
True Sale and Nonconsolidation Legal Opinion of Seller Counsel
Exhibit G
 
License Agreement


 
iii

--------------------------------------------------------------------------------

 
 
ROYALTY PURCHASE AGREEMENT
 
This ROYALTY PURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of August 12, 2010 (the “Effective Date”) by and among XOMA CDRA LLC, a Delaware
limited liability company (“Seller”), XOMA Ltd., a Bermuda company, solely for
the purposes of Article V, Article VII, Article VIII, Section 6.01(a), Section
6.02, Section 6.03, Section 6.04(a), Section 6.04(d), Section 6.04(g) and
Section 6.06 and Section 6.07 (“XOMA”), XOMA (US) LLC, a Delaware limited
liability company and the direct, 100% owner of Seller, solely for the purposes
of Section 3.11(d), Section 3.11(i), Section 3.11(k), Section 6.01(a), Section
6.02, Section 6.03, Section 6.04(a), Section 6.04(d), Section 6.04(g), Section
6.06, Section 6.07, Article V, Article VII, and Article VIII (“Seller Parent”)
and [*], a Delaware limited liability company (“Purchaser”).
 
WHEREAS, XOMA as successor-in-interest to XOMA Corporation, and UCB (as defined
below), as successor-in-interest to Celltech Therapeutics Ltd., have entered
into the License Agreement (as defined below);
 
WHEREAS, in connection with a transaction that XOMA Corporation effected in
connection with its redomiciliation as XOMA, XOMA (a) has assigned and
transferred all of its right, title and interest in, to and under the License
Agreement to XOMA (Bermuda) Ltd., a Bermuda limited company (“XOMA Bermuda”),
and (b) has transferred, conveyed, assigned and granted all of its right, title
and interest in, to and under the Patent Rights to XOMA Technology Ltd., a
Bermuda limited company (“XOMA Technology”), [*];
 
WHEREAS, XOMA Technology has transferred, conveyed, assigned and granted the
unconditional and irrevocable right to grant a license with respect to the
Patent Rights (as defined below) to third parties to XOMA Ireland Limited, an
Irish limited company (“XOMA Ireland”);
 
WHEREAS, pursuant to the Payment Rights Acquisition Agreement, dated as of
November 9, 2006, XOMA Bermuda has assigned and transferred all of its right,
title and interest in and to any and all royalty payments relating to the
Licensed Product (as defined below) under Article 3 of the License Agreement and
any and all underpayments or unpaid amounts relating to such royalty payments to
Seller Parent, [*];
 
WHEREAS, pursuant to the XOMA Contribution and Sale Agreement (as defined
below), in exchange for the cash proceeds of the sale of the Purchased Interest
(as defined below) pursuant to this Agreement and newly-issued equity of
Seller:  (a) Seller Parent has sold, transferred, conveyed, assigned,
contributed and granted to Seller all of its right, title and interest in, to
and under the License Agreement to any and all royalty payments relating to the
Licensed Product under Article 3 of the License Agreement and any and all
underpayments or unpaid amounts relating to such royalty payments; (b) XOMA
Bermuda has sold, transferred, conveyed, assigned, contributed and granted to
Seller all of its right, title and interest in, to and under the License
Agreement; (c) XOMA Ireland has sold, transferred, conveyed, assigned,
contributed and granted to Seller the unconditional and irrevocable right to
grant a license to UCB equivalent, in form and substance, to the License
Agreement with respect to the Patent Rights  (the “Right to License”); and (d)
XOMA Technology has sold, transferred, conveyed, assigned, contributed and
granted to Seller all of its right, title and interest in and to any monetary
damages or recoveries which XOMA Technology or any of its Affiliates (as defined
below) is entitled to receive net of any expenses actually incurred by XOMA
Technology (or such Affiliates) to pursue such damages or recoveries, in any
infringement action to the extent such infringement is of any of the Patent
Rights, [*];
 
 
 

--------------------------------------------------------------------------------

 

WHEREAS, [*];
 
WHEREAS, upon and subject to the terms and conditions contained herein, Seller
now desires to sell, assign, convey, transfer and grant to Purchaser, and
Purchaser desires to purchase, acquire and accept from Seller, the Purchased
Interest described herein, including all of Seller’s right, title and interest
in, to and under the Royalty Payment described herein; and
 
WHEREAS, XOMA has agreed to provide the representations, warranties and
covenants to Purchaser set forth in this Agreement, collectively, as a material
inducement to Purchaser to enter into and consummate the transactions
contemplated by this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties set forth herein, the parties hereto agree as
follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01  Definitions. The following terms, as used herein, shall have the
following meanings:
 
“Additional Collateral” shall mean all of Seller’s right, title and interest in,
to and under the following property, whether now owned or hereafter acquired,
wherever located:
 
(i)             the License Agreement, including all of Seller’s contract rights
thereunder to receive the Royalty Payment and other monetary payments under the
License Agreement and all of Seller’s contract rights thereunder to enforce the
License Agreement directly against UCB (which, for the avoidance of doubt, shall
not include any right to enforce, maintain or otherwise protect the Patent
Rights);
 
(ii)            the Right to License, including all of Seller’s rights
thereunder to receive payments, if any, arising from the license, if any,
granted pursuant thereto and all of Seller’s rights thereunder to enforce the
Right to License and the license, if any, granted pursuant thereto (which, for
the avoidance of doubt, shall not include any right to enforce, maintain or
otherwise protect the Patent Rights);
 
(iii)           all of Seller’s books and records relating to any and all of the
foregoing;
 
(iv)           all Supporting Obligations (as such term is defined in the UCC)
in respect of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing; and
 
 
-2-

--------------------------------------------------------------------------------

 

(v)           all Proceeds (as such term is defined in the UCC) and products of
and to any and all of the foregoing.
 
“Affiliate” shall mean any Person that directly, or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
another Person.  For purposes of this definition, “control” (or its derivatives)
shall mean the possession, direct or indirect, of the power or ability to direct
or cause the direction of the management or policies of a Person, whether
through ownership of equity, voting securities or beneficial interest, by
contract or otherwise.
 
“Agreement” shall have the meaning set forth in the preamble.
 
“Bankruptcy Event” shall mean, with respect to any Person, the occurrence of any
of the following:
 
(i)            such Person or any of its Subsidiaries shall commence any case,
proceeding or other action (a) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, relief of debtors or the like, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (b) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any portion of its assets, or such Person
or any of its Subsidiaries shall make a general assignment for the benefit of
its creditors;
 
(ii)            there shall be commenced against such Person or any of its
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above that remains undismissed or undischarged for a period of sixty
(60) calendar days;
 
(iii)           there shall be commenced against such Person or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial portion of its assets,  which results in the entry of an order for
any such relief that shall not have been vacated, discharged, stayed or
satisfied pending appeal within forty-five (45) calendar days from the entry
thereof; or
 
(iv)           such Person or any of its Subsidiaries shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clauses (i), (ii) or (iii) above.
 
“Bill of Sale” shall mean the bill of sale substantially in the form of Exhibit
A.
 
“Business Day” shall mean any day other than a Saturday, a Sunday, any day that
is a legal holiday under the laws of the State of New York or the State of
California, or any day on which banking institutions located in the State of New
York or the State of California are authorized or required by law or other
governmental action to close.
 
“Celltech License Agreement” shall mean the Non-Exclusive License Agreement
between XOMA Bermuda, as successor-in-interest to XOMA Corporation, and UCB, as
successor-in-interest to Celltech Therapeutics Ltd., dated December 23, 1998, as
may be amended, restated, supplemented or modified from time to time, attached
hereto as Exhibit B.
 
 
-3-

--------------------------------------------------------------------------------

 

“CIMZIA®” shall mean the pegylated anti-TNFalpha antibody fragment having the
international nonproprietary name certolizumab pegol.
 
“Closing Payment” shall have the meaning set forth in Section 2.03.
 
“Collateral” shall mean the Additional Collateral and, in the event of a
Recharacterization, the Purchased Interest.
 
“Confidential Information” shall mean, as it relates to any party (or its
Affiliates) who provides information (the “Disclosing Party”) to the other party
hereto (the “Receiving Party”), all information (whether written or oral, or in
electronic or other form) furnished before or after the Effective Date
concerning, or relating in any way, directly or indirectly, to the Disclosing
Party or its Affiliates (including, in the case of Purchaser, any of its
equityholders, debtholders, partners or members), and in the case of information
provided by Seller or its Affiliates, relating to the Purchased Interest or any
part thereof, the License Agreement or the Patent Rights, including:  (i) any
license, sublicense, assignment, product development, royalty, sale, supply or
other agreements (including the License Agreement) involving or relating in any
way, directly or indirectly, to the Purchased Interest or any part thereof or
the circumstances giving rise to the Purchased Interest or any part thereof, and
including all terms and conditions thereof and the identities of the parties
thereto; (ii) any reports, data, materials or other documents of any kind
relating in any way, directly or indirectly, to this Disclosing Party or its
Affiliates, the Purchased Interest or any part thereof or the circumstances
giving rise to the Purchased Interest or any part thereof, and including
reports, data, materials or other documents of any kind delivered pursuant to or
under any of the agreements referred to in clause (i) above; and (iii) any
inventions, devices, improvements, formulations, discoveries, compositions,
ingredients, patents, patent applications, know-how, processes, trial results,
research, developments or any other intellectual property, trade secrets or
information involving or relating in any way, directly or indirectly, to the
Patent Rights or any infringement thereof.  Notwithstanding the foregoing
definition, “Confidential Information” shall not include information that is (v)
independently developed or discovered by the Receiving Party without use of or
access to any Confidential Information, as demonstrated by documentary evidence,
(w) already in the public domain at the time the information is disclosed or has
become part of the public domain after such disclosure through no breach of this
Agreement, (x) lawfully obtainable from other sources, (y) required to be
disclosed in any document to be filed with any Governmental Authority or (z)
required to be disclosed by court or administrative order or under securities
laws, rules and regulations applicable to any party hereto or pursuant to the
rules and regulations of any stock exchange or stock market on which securities
of Seller or its Affiliates or Purchaser or its Affiliates may be listed for
trading.
 
“Defaulting Party” shall have the meaning set forth in Section 6.04(d).
 
“Discrepancy” shall have the meaning set forth in Section 2.02(b).
 
“Discrepancy Notice” shall have the meaning set forth in Section 6.05(b).
 
“Dispute” or “Disputes” shall have the meaning set forth in Section 5.05(e).
 
“Effective Date” shall have the meaning set forth in the preamble.
 
 
-4-

--------------------------------------------------------------------------------

 

“Event of Default” shall mean each of the following events or occurrences, and
each such Event of Default shall be deemed to exist and continue so long as, but
only so long as, it shall not have been waived or remedied, as applicable:
 
(a)            failure of Seller or Seller Parent (or any of their respective
Affiliates) to deliver to the Purchaser Account all Royalty Payments and all
underpayments or unpaid amounts relating to such Royalty Payments received by
either Seller or Seller Parent (or such Affiliates) on or after the Royalty
Payment Commencement Date when required to be delivered by Seller to the
Purchaser Account pursuant to this Agreement and such failure is not cured
within thirty (30) days after written notice thereof is given to Seller by
Purchaser;
 
(b)            failure of Seller or XOMA (or any of their respective Affiliates)
to perform or comply with any material term or obligation under the License
Agreement or any Transaction Document (whether or not pursuant to any direction
from Purchaser), including any failure to make any payment hereunder or
thereunder (other than any payment contemplated by clause (a) above) (determined
in all cases hereunder as if the terms “material” or “Material Adverse Effect”
were not included therein, except in the second instance in the penultimate
sentence of, and in the ultimate sentence of, Section 5.05(d)), if, upon
Purchaser providing Seller with written notice of such failure, Seller has not
cured such failure within thirty (30) days after Seller’s receipt of such
notice;
 
(c)            without limiting the generality of clause (b) above, the valid
termination of the License Agreement by UCB pursuant to Section 9.3 (Termination
for Cause) thereof;
 
(d)           any representation or warranty in this Agreement or in any other
Transaction Document or in any written statement, report or certificate made or
delivered to Purchaser by Seller (excluding any such written statement, report
or certificate that is not made or deemed to be made by Seller but is required
to be delivered by Seller pursuant to the Transaction Documents) is untrue or
incorrect in any material respect (determined in all cases as if the terms
“material” or “Material Adverse Effect” were not included therein) as of the
date when made or deemed made and, if the facts, events or circumstances that
resulted in such representation or warranty being untrue or incorrect are
capable of being cured or remedied such that such representation or warranty
would thereafter be true and correct in all material respects (determined in all
cases as if the terms “material” or “Material Adverse Effect” were not included
therein), such facts, events or circumstances are not cured or remedied within
thirty (30) days after written notice thereof is given to Seller by Purchaser;
 
(e)            Seller, Seller Parent, XOMA Bermuda, XOMA Ireland, XOMA
Technology or XOMA becomes subject to a Bankruptcy Event;
 
(f)            Purchaser shall fail to have a first-priority perfected security
interest in any of the Collateral due to (i) any action by Seller or failure of
Seller to perform an obligation required to be performed by it under any of the
Transaction Documents or (ii) any other reason, if, in each case, within ten
(10) days after Seller becomes aware (based on Seller’s Knowledge) of any
failure of Purchaser to have a first-priority perfected security interest in any
of the Collateral such first-priority perfected security interest is not
restored;
 
 
-5-

--------------------------------------------------------------------------------

 

(g)           in the event UCB terminates the License Agreement and Seller or
XOMA Technology (or their respective Affiliates) subsequently is or may be
entitled to receive monetary damages or recoveries from UCB from the
infringement of any of the Patent Rights, (i) failure of Seller or XOMA
Technology (or any such Affiliates) to use commercially reasonable efforts to
pursue any and all such monetary damages or recoveries, which failure is not
cured within thirty (30) days after written notice thereof is given to Seller by
Purchaser, or (ii) failure of Seller or XOMA Technology (or their respective
Affiliates) to promptly pay to the Purchaser Account, any and all such monetary
damages or recoveries recovered by Seller or XOMA Technology (or such
Affiliates), net of any expenses actually incurred by Seller, XOMA Technology
(or such Affiliates) to pursue such damages or recoveries, which failure is not
cured within thirty (30) days after written notice thereof is given to Seller by
Purchaser; and
 
(h)           material breach by Seller of any license granted pursuant to the
Right to License, which breach is not cured within thirty (30) days after
written notice thereof is given to Seller by Purchaser.
 
“Excluded Liabilities and Obligations” shall have the meaning set forth in
Section 2.04.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time, including those set forth in (a) the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and (b) the statements and
pronouncements of the Financial Accounting Standards Board.
 
“Governmental Authority” shall mean any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether foreign, federal, state or local (domestic or foreign).
 
“Information” shall have the meaning set forth in [*].
 
“Knowledge” shall mean, with respect to any XOMA Entity (as defined below), the
knowledge of any of the Senior Management of XOMA, Seller Parent, XOMA Bermuda,
XOMA Ireland, XOMA Technology, Seller or any of their respective Subsidiaries
and any other individuals that have a similar position or have similar powers
and duties as any such officers.  An individual will be deemed to have
“knowledge” of a particular fact or other matter if (i) such individual has or
at any time had actual knowledge of such fact or other matter or (ii) a prudent
individual would be expected to discover or otherwise become aware of such fact
or other matter in the course of his responsibilities in his capacity as an
officer of XOMA, Seller Parent, XOMA Bermuda, XOMA Ireland, XOMA Technology,
Seller or any of their respective Subsidiaries, in his capacity in such similar
position, in his capacity in having such similar powers and duties or otherwise
after due inquiry in the ordinary course of his responsibilities and duties,
including inquiring about such fact or other matter with any employee of XOMA,
Seller Parent, XOMA Bermuda, XOMA Ireland, XOMA Technology, Seller or any of
their respective Subsidiaries who reports directly to such individual and who
(x) has responsibilities or (y) would reasonably be expected to have actual
knowledge of circumstances or other information, in each case, that would
reasonably be expected to be pertinent to such fact or other
matter.  Notwithstanding anything in this definition to the contrary, Seller
will be deemed to have knowledge of any fact or matter that is the subject of,
or referred to within, any written notice Seller Parent (as
predecessor-in-interest to Seller), XOMA Bermuda (as predecessor-in-interest to
Seller), Seller (as successor-in-interest to Seller Parent and XOMA Bermuda) or
any of their respective Subsidiaries has received (whether in hard copy, digital
or electronic format).
 
 
-6-

--------------------------------------------------------------------------------

 

“License Agreement” shall mean the Non-Exclusive License Agreement between
Seller (as successor-in-interest to Seller Parent and XOMA Bermuda) and UCB (as
successor-in-interest to Celltech Therapeutics Ltd.), dated December 23, 1998,
as may be amended, restated, supplemented or modified from time to time.  The
term “License Agreement” shall include all rights that arise therefrom or are
related thereto.
 
“License Party Audit” shall have the meaning set forth in Section 6.05(a).
 
“Licensed Product” shall have the meaning set forth in the License Agreement
solely as it relates to CIMZIA®.
 
“Lien” shall mean any lien, hypothecation, charge, instrument, license,
preference, priority, security agreement, security interest, mortgage, option,
right of first refusal, privilege, pledge, liability, covenant or order, or any
encumbrance, restriction, right or claim of any other Person of any kind
whatsoever, whether choate or inchoate, filed or unfiled, noticed or unnoticed,
recorded or unrecorded, contingent or non-contingent, material or non-material,
known or unknown, other than, unless the context otherwise requires, any of the
above created solely in favor of Purchaser by the Transaction Documents.
 
“Losses” shall mean, collectively, any and all claims, damages, losses,
judgments, liabilities, costs and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses), excluding punitive
damages, except to the extent punitive damages are paid to a third party.
 
“Material Adverse Effect” shall mean:  any material adverse effect on (a) the
validity or enforceability of any of the Transaction Documents, the License
Agreement, the Right to License or any license granted pursuant thereto, the
back-up security interest granted pursuant to Section 2.01(d), or the security
interest granted pursuant to Section 2.07, (b) the right or ability of Seller
(or its permitted assignee) to perform any of its obligations under any of the
Transaction Documents or the Right to License (or any license granted pursuant
thereto) or to consummate the transactions contemplated thereunder, (c) the
ability of Seller or XOMA Technology (or their respective permitted assignees)
to exercise any of its rights under the License Agreement relating, directly or
indirectly, to the Patent Rights or the Purchased Interest, including the
payment of the Royalty Payment or other monetary payment on account thereof; (d)
the rights or remedies of Purchaser under any of the Transaction Documents, (e)
the right of Seller to receive any Royalty Payment or other monetary payment
under the License Agreement or the timing, amount or duration of such Royalty
Payment or other monetary payment, (f) the Purchased Interest or any of
Purchaser’s right, title and interest therein, thereto and thereunder, or (g)
the right or ability of UCB (or any permitted assignee) to perform any of its
obligations under the License Agreement or the Right to License (or any license
granted pursuant thereto) that are related, directly or indirectly, to the
Purchased Interest, including the payment of the Royalty Payment or other
monetary payment on account thereof.
 
 
-7-

--------------------------------------------------------------------------------

 

“Patent Office” shall mean the U.S. Patent and Trademark Office or the Canadian
Intellectual Property Office, as applicable.
 
“Patent Rights” shall have the meaning set forth in the License Agreement as it
relates solely to CIMZIA®.  Schedule 3.15(a) attached hereto sets forth an
accurate and complete list of the Patent Rights in existence as of the Effective
Date.
 
“Person” shall mean an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization of any kind,
including a Governmental Authority.
 
“Purchased Interest” shall mean all of Seller’s right, title and interest in, to
and under the following:
 
(i)             an undivided 100% interest in Seller’s contract rights under the
License Agreement to receive the Royalty Payment;
 
(ii)            Seller’s contract rights under the License Agreement to enforce
the right to payment of all or any portion of the Royalty Payment when earned
directly against UCB;
 
(iii)           Seller’s contract rights under the License Agreement to receive
any underpayments or unpaid amounts discovered by inspection of UCB’s books and
records or otherwise and relating to the Royalty Payment under Section 4.3 of
the License Agreement, whether or not initiated at Purchaser’s direction;
 
(iv)           Seller’s contract rights under the License Agreement to receive
any inspection  expenses which are reimbursed by UCB under Section 4.3 of the
License Agreement, but only if and to the extent such expenses were originally
paid by Purchaser pursuant to this Agreement;
 
(v)           any and all monetary damages or recoveries received by Seller,
XOMA Technology or any of their respective Affiliates, net of any expenses
actually incurred by Seller, XOMA Technology or their respective Affiliates to
pursue such damages or recoveries, in any infringement action brought by or on
behalf of XOMA Technology, whether or not discovered by XOMA or its Affiliates,
UCB or Purchaser, to the extent the such infringement is of any of the Patent
Rights;
 
(vi)           Seller’s contract rights under the License Agreement to receive
and use any and all Information received from, or created using data received
from, UCB;
 
(vii)          Seller’s contract rights under the License Agreement to transfer
or assign Purchaser’s right, title and interest in, to and under the foregoing
to a third party, subject to the License Agreement and [*]; and
 
(viii)         all payments, Proceeds (as such term is defined in the UCC) and
products of and to any and all of the foregoing.
 
“Purchaser” shall have the meaning set forth in the preamble, and its permitted
successors and assigns.
 
 
-8-

--------------------------------------------------------------------------------

 

“Purchaser Account” shall have the meaning set forth in Section 6.03(c).
 
“Purchaser Indemnified Party” shall have the meaning set forth in Section
8.05(a).
 
“Recharacterization” shall have the meaning set forth in Section 2.01(d).
 
“Right to License” shall have the meaning set forth in the recitals.
 
“Royalty Payment” shall mean the right to receive, from the Royalty Payment
Commencement Date, all royalty payments relating to the Licensed Product which
Seller has received or to which Seller is entitled (as successor-in-interest to
Seller Parent) from UCB under Section 3.1 of the License Agreement, and any and
all payments or proceeds arising therefrom.
 
“Royalty Payment Commencement Date” shall mean the date that the Royalty Payment
is due and payable by UCB with respect to amounts earned in the second calendar
quarter of 2010 pursuant to Section 4.2 of the License Agreement.
 
“Seller” shall have the meaning set forth in the preamble, and its permitted
successors and assigns.
 
“Seller Indemnified Party” shall have the meaning set forth in Section 8.05(b).
 
“Seller Parent” shall have the meaning set forth in the recitals, and its
permitted successors and assigns.
 
“Senior Management” shall mean the following officers of XOMA or any other XOMA
Entity or any other individual that has a similar position or has similar powers
and duties as any such officers:  Chairman of the Board and Chief Executive
Officer; Executive Vice President and Chief Medical Officer; Vice President,
Regulatory Affairs and Compliance; Vice President, Product Development and
Alliance Management; Vice President, Finance and Chief Financial Officer; Vice
President, General Counsel and Secretary; Vice President, Quality & Facilities;
Vice President, Business Development; Vice President, Operations; and Vice
President, Human Resources and Information Technology.
 
“Set-off” shall mean any set-off, offset, rescission, claim, counterclaim,
defense, reduction or deduction of any kind.  Without limiting the generality of
the foregoing:  (a) the term Set-off shall include the right by UCB to reduce
the amount of the Royalty Payment for any reason, including in connection with
(i) a breach by Seller (as successor-in-interest to Seller Parent and XOMA
Bermuda) of the License Agreement, (ii) any rights to reimbursement of any costs
or expenses of UCB under the License Agreement, or (iii) any amounts paid or
payable pursuant to any indemnification rights or obligations of Seller (as
successor-in-interest to Seller Parent and XOMA Bermuda) under the License
Agreement; and (b) the term Set-off shall not include any deduction or
withholding for or on account of any Tax.
 
“Subsidiary” or “Subsidiaries” shall mean with respect to any Person (i) any
corporation of which the outstanding capital stock having at least a majority of
votes entitled to be cast in the election of directors (or, if there are no such
voting interests, 50% or more of the equity interests) under ordinary
circumstances is at the time owned, directly or indirectly, by such Person or by
another Subsidiary of such Person or (ii) any other Person of which at least a
majority voting interest (or, if there are no such voting interests, 50% or more
of the equity interests) under ordinary circumstances is at the time owned,
directly or indirectly, by such Person or by another Subsidiary of such Person.
 
 
-9-

--------------------------------------------------------------------------------

 

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, abandoned property, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not.
 
“Term” shall have the meaning set forth in the License Agreement.
 
“Third Party Claim” shall have the meaning set forth in Section 8.05(d).
 
“Transaction Documents” shall mean, collectively, this Agreement, the Bill of
Sale and [*].
 
“UCB” shall mean UCB Celltech, a branch of UCB S.A., a Belgium limited company,
including its permitted successors and assigns.
 
[*]
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, if, with respect to any
financing statement or by reason of any provisions of law, the perfection or the
effect of perfection or non-perfection of Purchaser’s ownership interest in the
Purchased Interest, the back-up security interest granted pursuant to Section
2.01(d), or the security interest granted pursuant to Section 2.07 is governed
by the Uniform Commercial Code as in effect in a jurisdiction of the United
States other than the State of New York, then “UCC” shall mean the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions of this Agreement and any financing statement
relating to such perfection or effect of perfection or non-perfection.
 
“XOMA” shall have the meaning set forth in the preamble, and its permitted
successors and assigns.
 
“XOMA Bermuda” shall have the meaning set forth in the recitals, and its
permitted successors and assigns.
 
“XOMA Contribution and Sale Agreement” shall mean the Contribution and Sale
Agreement among Seller Parent, XOMA Bermuda, XOMA Ireland, XOMA Technology and
Seller, dated as of August 11, 2010, and other related contracts made and
entered into in connection with such agreement, as may be amended, restated,
supplemented or modified from time to time.
 
“XOMA Entity” shall mean one or more of Seller, XOMA, Seller Parent, XOMA
Bermuda, XOMA Ireland and XOMA Technology, as the context dictates.
 
 
-10-

--------------------------------------------------------------------------------

 

“XOMA Ireland” shall have the meaning set forth in the recitals, and its
permitted successors and assigns.
 
“XOMA Technology” shall have the meaning set forth in the recitals, and its
permitted successors and assigns.
 
ARTICLE II
PURCHASE AND SALE OF THE PURCHASED INTEREST; SECURITY INTEREST
 
 
Section 2.01
Purchase and Sale of Purchased Interest

 
(a)               Subject to the terms and conditions of this Agreement,
including Section 2.07(c) and Section 6.02, on the Effective Date, Seller hereby
sells, assigns, transfers and conveys to Purchaser and Purchaser hereby
purchases, acquires and accepts from Seller all of Seller’s right, title and
interest in, to and under the Purchased Interest, free and clear of any and all
Liens.  The purchase price for the Purchased Interest shall be the Closing
Payment.
 
(b)               Seller and Purchaser intend and agree that the sale,
assignment, transfer and conveyance of the Purchased Interest under this
Agreement shall be, and is, a true, absolute and irrevocable assignment and sale
by Seller to Purchaser of the Purchased Interest and that such assignment and
sale shall provide Purchaser with the full benefits of ownership of the
Purchased Interest.  Neither Seller nor Purchaser intends the transactions
contemplated hereunder to be, or for any purpose characterized as, a financing
transaction, borrowing or a loan from Purchaser to Seller.  Seller waives any
right to contest or otherwise assert that this Agreement is other than a true,
absolute, and irrevocable sale and assignment by Seller to Purchaser of the
Purchased Interest under applicable law, which waiver shall be enforceable
against Seller in any bankruptcy, insolvency or similar proceeding relating to
Seller.  In view of the intention of the parties hereto that the sale of the
Purchased Interest hereunder shall constitute a true sale thereof rather than a
loan secured thereby, Seller acknowledges and agrees that it will mark its books
and records relating to the Purchased Interest to indicate the sale thereof to
Purchaser and will note in its financial statements that the Purchased Interest
has been sold to Purchaser.
 
(c)               Seller hereby consents to Purchaser recording and filing, at
Seller’s sole cost and expense, any financing statements (and continuation
statements with respect to such financing statements when applicable) or other
instruments and notices, in such manner and in such jurisdictions as in
Purchaser’s reasonable determination are necessary or appropriate to evidence
the purchase, acquisition and acceptance by Purchaser of the Purchased Interest
and to perfect and maintain the perfection of (i) Purchaser’s ownership interest
in the Purchased Interest and (ii) the security interest in the Purchased
Interest granted by Seller to Purchaser pursuant to Section 2.01(d).
 
(d)               Notwithstanding that Seller and Purchaser expressly intend for
the sale, transfer, assignment and conveyance of the Purchased Interest to be a
true and absolute sale and assignment, in the event that such sale and
assignment shall be characterized as a loan and not a sale or such sale shall
for any reason be ineffective or unenforceable as such (any of the foregoing
being a “Recharacterization”), then this Agreement shall be deemed to constitute
a security agreement under the UCC and other applicable law.  For this purpose
and without being in derogation of the parties’ intention that the sale of the
Purchased Interest shall constitute a true sale thereof, Seller hereby grants to
Purchaser a security interest in all of Seller’s right, title and interest in,
to and under the Purchased Interest, to secure the prompt and complete payment
of a loan deemed to have been made in an amount equal to the Closing Payment
together with all other obligations of Seller under this Agreement and the other
Transaction Documents, which security interest shall, upon the filing of a duly
prepared financing statement in the appropriate filing office, be perfected and
prior to all other Liens thereon.  Purchaser shall have, in addition to the
rights and remedies which it may have under this Agreement, all other rights and
remedies provided to a secured creditor after default under the UCC and other
applicable law, which rights and remedies shall be cumulative.  Seller hereby
authorizes Purchaser, as secured party, to file the UCC financing statements
contemplated hereby.  In the case of any Recharacterization, each of Seller and
Purchaser represents and warrants as to itself that each remittance of the
Royalty Payment or any portion thereof or any other payment in respect of the
Purchased Interest by or on behalf of Seller to Purchaser hereunder will have
been (i) in payment of a debt incurred by Seller in the ordinary course of
business or financial affairs of Seller and Purchaser and (ii) made in the
ordinary course of business or financial affairs of Seller and Purchaser.
 
 
-11-

--------------------------------------------------------------------------------

 

 
Section 2.02
Transfer and Payments in Respect of the Purchased Interest; Entitlement to the
Royalty Payment.

 
(a)               Seller agrees that Purchaser, subject to the terms and
conditions of this Agreement, is entitled to the Purchased Interest and may
enforce the right to payment of any portion of the Royalty Payment or other
monetary payment on account of the Purchased Interest when earned directly
against UCB pursuant to the License Agreement and, notwithstanding any claim of
Set-off that Seller may have against Purchaser or that UCB may have against
Seller (as successor-in-interest to Seller Parent and XOMA Bermuda), Seller
agrees and will use its reasonable [*] efforts to ensure (including taking such
actions as Purchaser shall reasonably request) that UCB remits all payments that
UCB is required to pay to Seller (as successor-in-interest to Seller Parent and
XOMA Bermuda) under the License Agreement with respect to the Purchased Interest
directly to the Purchaser Account, in full, pursuant to [*].
 
(b)               For the avoidance of doubt, the parties hereto understand and
agree that if UCB fails to pay any Royalty Payment or other monetary payment on
account of the Purchased Interest in full when Seller or Purchaser reasonably
believes such Royalty Payment or other monetary payment is due under the License
Agreement (each such unpaid amount, a “Discrepancy”), then Seller shall not be
obligated to pay to Purchaser or otherwise compensate or make Purchaser whole
with respect to any such Discrepancy; provided, however, that nothing in this
Section 2.02(b) shall limit or affect in any respect the rights of any Purchaser
Indemnified Party under Section 8.05 or Seller’s obligation to use its
reasonable [*] efforts to enforce its rights under the License Agreement
pursuant to Section 2.02(a) and Section 6.04(d).  Notwithstanding the foregoing,
in the event that the Royalty Payment or other monetary payment on account of
the Purchased Interest is not paid to Purchaser (directly or indirectly by
remittance to the Purchaser Account pursuant to Section 6.03) in full due to UCB
effecting a valid Set-off against the Royalty Payment or other monetary payment
on account of the Purchased Interest pursuant to the License Agreement or any
other contract or agreement (whether or not such Set-off was disclosed
hereunder) or UCB otherwise does not pay to Purchaser the Royalty Payment or
other monetary payment on account of the Purchased Interest in full due to any
act or omission by Seller, Seller Parent or XOMA, as applicable, resulting in a
breach of this Agreement, such breaching party, be it Seller, Seller Parent or
XOMA, as applicable, shall be liable for, and shall pay Purchaser the amount of
any such Set-off or Discrepancy promptly (and in any event no later than three
(3) Business Days) following the date such Royalty Payment or other monetary
payment is paid or payable to Purchaser hereunder.
 
 
-12-

--------------------------------------------------------------------------------

 

 
Section 2.03
Purchase Price

 
In full consideration for the sale, assignment, transfer and conveyance of  the
Purchased Interest, and subject to the terms and conditions set forth herein,
Purchaser shall pay to Seller on the Effective Date, the sum of $4,000,000 by
wire transfer of immediately available funds to an account designated in writing
by Seller (the “Closing Payment”).
 
 
Section 2.04
No Assumed Obligations

 
Notwithstanding any provision in this Agreement or any other writing to the
contrary, Purchaser is purchasing, acquiring and accepting only the Purchased
Interest and the contractual rights set forth in this Agreement and is not
assuming any liability or obligation of Seller, Seller Parent, XOMA Bermuda,
XOMA Ireland, XOMA Technology, XOMA or any of their respective Affiliates, of
whatever nature, whether presently in existence or arising or asserted
hereafter, whether under the License Agreement or any Transaction Document or
otherwise.  All such liabilities and obligations shall be retained by and remain
obligations and liabilities of Seller, Seller Parent, XOMA Bermuda, XOMA
Ireland, XOMA Technology, XOMA or any of their respective Affiliates (the
“Excluded Liabilities and Obligations”).  For the avoidance of doubt, any and
all liabilities or obligations of Seller (as successor-in-interest to Seller
Parent and XOMA Bermuda) under Section 2.1, Section 2.3, Section 4.3, Article 8
and Section 9.5 of the License Agreement shall be Excluded Liabilities and
Obligations.
 
 
Section 2.05
Excluded Assets

 
Notwithstanding any provision in this Agreement or any other writing to the
contrary, Purchaser does not, by purchase, acquisition or acceptance of the
rights granted hereunder or otherwise pursuant to any of the Transaction
Documents, purchase, acquire or accept any assets or contract rights of Seller
under the License Agreement, other than the Purchased Interest and the security
interest in Collateral granted hereunder, or any other assets or rights of
Seller.
 
 
Section 2.06
Closing Deliverables

 
Simultaneous with the closing of the transactions contemplated hereby on the
Effective Date:
 
(a)               Bill of Sale.  Seller, Seller Parent, XOMA and Purchaser shall
execute, and Seller and Purchaser shall deliver to the each other, the Bill of
Sale.
 
(b)               Closing Payment.  Seller shall have received payment of the
Closing Payment.
 
(c)               [*]
 
 
-13-

--------------------------------------------------------------------------------

 

(d)               Corporate Documents.  With respect to each of Seller, Seller
Parent and XOMA, an executive officer shall sign, and Seller shall deliver to
Purchaser, certificates dated as of the Effective Date:  (i) attaching copies,
certified by such officer as true and complete, of resolutions of its board of
directors (or similar body) authorizing and approving its execution, delivery
and performance of the Transaction Documents and the transactions contemplated
herein and therein; (ii) setting forth the incumbency of such officer or
officers who have executed and delivered the Transaction Documents, including
therein a signature specimen of each officer or officers; (iii) attaching
copies, certified by such officer as true and complete, of each of, in the case
of Seller, the certificate of formation and operating agreement, and in the case
of Seller Parent and XOMA, the articles of association and by-laws, in each
case, as in effect on the Effective Date; and (iv) attaching copies, certified
by such officer as true and complete, of long form good standing certificates of
the appropriate Governmental Authority of Seller’s jurisdiction of
incorporation, stating that Seller is in good standing under the laws of such
jurisdiction.
 
(e)               Other Documents and Financing Statements.  Seller shall sign
or deliver to Purchaser such other certificates, documents and financing
statements as Purchaser may reasonably request, including a financing statement
satisfactory to Purchaser to perfect and maintain the perfection of Purchaser’s
ownership interest in the Purchased Interest, the back-up security interest
granted pursuant to Section 2.01(d) and the security interest granted pursuant
to Section 2.07.
 
(f)               Legal Opinions. Purchaser shall have received (i) the
corporate opinion of Cahill Gordon & Reindel LLP, transaction counsel to Seller,
in form and substance satisfactory to Purchaser and its counsel to the effect
set forth in Exhibit E, and (ii) the intellectual property opinion of K&L Gates
LLP, intellectual property counsel to Seller, in form and substance satisfactory
to Purchaser and its counsel to the effect set forth in Exhibit F, and (iii) the
true sale and nonconsolidation opinion of Cahill Gordon & Reindel LLP,
transaction counsel to Seller, in form and substance satisfactory to Purchaser
and its counsel to the effect set forth in Exhibit G.
 
 
Section 2.07
Security Interest in Additional Collateral; General Provisions regarding
Security Interests; Remedies

 
(a)               Seller hereby grants to Purchaser a security interest in all
of Seller’s right, title and interest in, to and under the Additional
Collateral, to secure the prompt and complete payment and performance when due
of all obligations of Seller hereunder and under the other Transaction
Documents, which security interest shall, upon the filing of a duly prepared
financing statement in the appropriate filing office, be perfected and prior to
all other Liens thereon.
 
(b)               Seller shall notify Purchaser in writing at least thirty (30)
days’ (or such shorter period of time as may be agreed to by Purchaser) prior to
any change in, or amendment or alteration to, (i) its legal name, (ii) its form
or type of organizational structure or jurisdiction of organization (including
its status as a limited liability company organized under the laws of the State
of Delaware), or (iii) state organizational identification number.  Seller
agrees not to effect or permit any such change referred to above unless all
filings have been made under the UCC or otherwise that are required or advisable
in order for Purchaser to continue at all times following such change to have a
valid, legal and perfected Lien (prior and superior in right and interest to any
other Person) in all the Collateral.
 
 
-14-

--------------------------------------------------------------------------------

 

(c)               Without limiting the generality of Section 6.05, Seller shall
execute any and all further documents, financing statements, agreements and
instruments, and take all further action that may be required under applicable
law, or that Purchaser may reasonably request, in order to grant, create,
preserve, enforce, protect and perfect the validity and priority of the security
interests and other Liens created by this Agreement in the Collateral.  Without
limiting the foregoing, Seller shall do or cause to be done all acts and things
that may be required, or that Purchaser from time to time may reasonably
request, to assure and confirm that Purchaser holds duly created and enforceable
and perfected Liens upon the Collateral (including any property or assets that
are acquired or otherwise become Collateral after the date of this Agreement),
in each case, as contemplated by, and with the lien priority required under,
this Agreement.
 
(d)               Upon request of Purchaser at any time after an Event of
Default has occurred and is continuing, Seller shall permit Purchaser or any
advisor, auditor, consultant, attorney or representative acting for Purchaser,
upon five (5) Business Days written notice by Purchaser to Seller and during
normal business hours, reasonable access to Seller’s books and records to make
extracts and copies therefrom relating to the Collateral, and to discuss any
matter pertaining to the Collateral with the officers and employees of Seller
and, if applicable, Seller’s independent certified public accountants; provided,
that any such advisor, auditor, consultant, attorney or representative shall be
subject to an agreement regarding the confidentiality of the information arising
out of such access and/or discussions that are at least as stringent as those
contained herein.
 
(e)               Seller shall not (i) directly or indirectly, sell, transfer,
assign, lease, license, sublicense, convey or otherwise directly or indirectly
dispose of any of the Collateral or any interest therein or (ii) except for the
security interest in the Collateral granted to Purchaser, cause or suffer to
exist or become effective any Lien of any kind on or with respect to any of the
Collateral or any interest therein, or, in each case, enter into any agreement
to do any of the foregoing.
 
(f)               Upon the occurrence and during the continuance of an Event of
Default, Purchaser shall have in any jurisdiction in which enforcement hereof is
sought, in addition to all other rights and remedies, the rights and remedies of
a secured party under the UCC (whether or not in effect in the jurisdiction
where such rights are exercised) or other applicable law.
 
(g)               Seller agrees that Purchaser shall have the right subject to
applicable law and upon the occurrence and during the continuance of an Event of
Default, to sell or otherwise dispose of all or any part of the Collateral, at
public or private sale, for cash, upon credit or for future delivery as
Purchaser shall deem appropriate.  Each purchaser at any such sale shall hold
the property sold absolutely, free from any claim or right on the part of
Seller.
 
(h)               Purchaser shall give Seller not less than ten (10) days’ prior
written notice of the time and place of any such proposed sale.  Any such notice
shall (i) in the case of a public sale, state the time and place fixed for such
sale, (ii) in the case of a private sale, state the day after which such sale
may be consummated, (iii) contain the information specified in Section 9-613 of
the UCC, (iv) be authenticated and (v) be sent to the parties required to be
notified pursuant to Section 9-611(c) of the UCC; provided that, if Purchaser
fails to comply with this sentence in any respect, its liability for such
failure shall be limited to the liability (if any) imposed on it as a matter of
law under the UCC.  Seller agrees that such written notice shall satisfy all
requirements for notice to Seller which are imposed under the UCC or other
applicable law with respect to the exercise of Purchaser’s rights and remedies
hereunder upon default.  Purchaser shall not be obligated to make any sale or
other disposition of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale or other disposition of such
Collateral shall have been given.  Purchaser may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.
 
 
-15-

--------------------------------------------------------------------------------

 

(i)               Any public sale shall be held at such time or times within
ordinary business hours and at such place or places as Purchaser may fix and
state in the notice of such sale.  At any sale or other disposition, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as Purchaser may (in its sole and absolute discretion)
determine.  If any of the Collateral is sold, leased, or otherwise disposed of
by Purchaser on credit, the obligations secured by the security interests
granted herein shall not be deemed to have been reduced as a result thereof
unless and until payment in full is received thereon by Purchaser.
 
(j)               At any such public (or, to the extent permitted by applicable
law, private) sale made pursuant hereto, Purchaser may bid for or purchase, free
(to the extent permitted by applicable law) from any right of redemption, stay,
valuation or appraisal on the part of Seller, the Collateral or any part thereof
offered for sale, and Purchaser may make payment on account thereof by using any
or all of the obligations secured by the security interests granted herein as a
credit against the purchase price, and Purchaser may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to Seller therefor.
 
(k)               As an alternative to exercising the power of sale herein
conferred upon it, Purchaser may proceed by a suit or suits at law or in equity
to foreclose upon the Collateral and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.
 
(l)               To the extent permitted by applicable law, Seller hereby
waives all rights of demand, redemption, stay, valuation and appraisal which
Seller now has or may at any time in the future have relating to the Purchased
Interest, the Collateral or the exercise of Purchaser’s rights or remedies
hereunder under any rule of law or statute now existing or hereafter enacted.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants the following to Purchaser, as of the
Effective Date:
 
 
-16-

--------------------------------------------------------------------------------

 

 
Section 3.01
Organization

 
Seller is a limited liability company, validly existing and in good standing
under the laws of the State of Delaware.  Seller has all powers and all
licenses, authorizations, consents and approvals of all Governmental Authorities
required to carry on its business as now conducted and to execute and deliver,
and perform its obligations under, the Transaction Documents and to exercise its
rights and to perform its obligations under the License Agreement.  Seller is
duly qualified to do business as a foreign corporation and is in good standing
in every jurisdiction in which the failure to do so could reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect.
 
 
Section 3.02
Authorization

 
Seller has all necessary company power and authority to enter into, execute and
deliver this Agreement and the other Transaction Documents and to perform all of
the obligations to be performed by it hereunder and thereunder and to consummate
the transactions contemplated hereunder and thereunder.  This Agreement and the
other Transaction Documents have been, or will be, when executed, duly
authorized, executed and delivered by Seller, and this Agreement and each other
Transaction Document constitutes, or will constitute, when executed, the legal,
valid and binding obligation of Seller, enforceable against Seller in accordance
with its respective terms, subject, as to enforcement of remedies, to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or general equitable principles.
 
 
Section 3.03
Governmental and Third Party Authorization

 
(a)               The execution and delivery by Seller of this Agreement and the
other Transaction Documents, and the performance by Seller of its obligations
and the consummation by Seller of any of the transactions contemplated hereunder
and thereunder, do not require any consent, approval, license, order,
authorization or declaration from, notice to, action or registration by or
filing with any Governmental Authority or any other Person, except for (i) the
filing of proper financing statements under the UCC, (ii) [*], and (iii) the
filing of a Current Report on Form 8-K by XOMA with the Securities and Exchange
Commission.
 
(b)               [*]
 
 
Section 3.04
Ownership

 
Immediately prior to the transfer thereof to the Purchaser hereunder, Seller is
the exclusive owner of the entire right, title (legal and equitable) and
interest in, to and under the Purchased Interest, free and clear of all Liens
and, for the avoidance of doubt, is entitled to receive the Royalty Payment from
UCB.  Upon the sale, assignment, transfer and conveyance by Seller of all of its
right, title and interest in, to and under the Purchased Interest to Purchaser,
Purchaser will acquire good and marketable title to the Purchased Interest free
and clear of all Liens.  Upon the filing of an appropriate UCC financing
statement, there will have been duly filed all financing statements or other
similar instruments or documents necessary under the applicable UCC (or any
comparable law) of all applicable jurisdictions to perfect and maintain the
perfection of Purchaser’s ownership interest in the Purchased Interest and of
the security interest in the Purchased Interest granted by Seller to Purchaser
pursuant to Section 2.01(d).
 
 
-17-

--------------------------------------------------------------------------------

 

 
Section 3.05
Solvency

 
Upon consummation of the transactions contemplated by the Transaction Documents,
(a) the fair saleable value of Seller’s assets will be greater than the sum of
its debts and other obligations, including contingent liabilities, (b) the
present fair saleable value of Seller’s assets will be greater than the amount
that would be required to pay its probable liabilities on its existing debts and
other obligations, including contingent liabilities, as they become absolute and
matured, (c) Seller will be able to realize upon its assets and pay its debts
and other obligations, including contingent obligations, as they mature, (d)
Seller will not have unreasonably small capital with which to engage in its
business and (e) Seller will not incur, nor does it have present plans or
intentions to incur, debts or other obligations or liabilities beyond its
ability to pay such debts or other obligations or liabilities as they become
absolute and matured.
 
 
Section 3.06
No Litigation

 
Except as set forth in Schedule 3.06, there is no (a) action, suit, arbitration
proceeding, claim, investigation or other proceeding (whether civil, criminal,
administrative or investigative) pending or, to the Knowledge of Seller,
threatened by or against Seller or, to the Knowledge of Seller, pending or
threatened by or against UCB, at law or in equity, or (b) inquiry or
investigation (whether civil, criminal, administrative or investigative) by or
before a Governmental Authority pending or, to the Knowledge of Seller,
threatened against Seller or, to the Knowledge of Seller, pending or threatened
against UCB, which, in each case with respect to clause (a) or (b) above, (i) if
adversely determined, could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, or (ii) challenges, or may have the
effect of preventing, delaying, making illegal or otherwise interfering with,
any of the transactions contemplated by any of the Transaction Documents; and to
the Knowledge of Seller, no event has occurred or circumstance exists that could
reasonably be expected to give rise to or serve as a basis for the commencement
of any action, suit, arbitration, claim, investigation, proceeding or inquiry
described in clause (a) or (b) above.
 
 
Section 3.07
Compliance with Laws

 
Seller is not (a) in violation of and has not violated or has been given notice
of any violation, or, to the Knowledge of Seller, is under investigation with
respect to, or has been threatened to be charged with any violation of, any law,
rule, ordinance or regulation of, or any judgment, order, writ, decree, permit
or license granted, issued or entered by, any Governmental Authority or (b)
subject to any judgment, order, writ, decree, permit or license granted, issued
or entered by any Governmental Authority, in the case of both clause (a) and
clause (b) above, that could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.  To the Knowledge of Seller, no event
has occurred or circumstance exists that (with or without notice or lapse of
time, or both) could reasonably be expected to constitute or result in a
violation by Seller of, or a failure on the part of Seller to comply with, any
such law, rule, ordinance or regulation of, or any judgment, order, writ,
decree, permit or license granted, issued or entered by, any Governmental
Authority, in each case, that could reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.
 
 
-18-

--------------------------------------------------------------------------------

 

 
Section 3.08
No Conflicts

 
Neither the execution and delivery of this Agreement or any of the other
Transaction Documents nor the performance or consummation of the transactions
contemplated hereby and thereby will:  (a) contravene, conflict with, result in
a breach or violation of, constitute a default (with or without notice or lapse
of time, or both) under, or accelerate the performance provided by, in any
respect, (i) any statute, law, rule, ordinance or regulation of any Governmental
Authority, or any judgment, order, writ, decree, permit, authorization or
license of any Governmental Authority, to which Seller or any of its assets or
properties may be subject or bound, (ii) any contract, agreement, commitment or
instrument to which Seller is a party or by which Seller or any of their
respective assets or properties is bound or committed or (iii) any provisions of
the certificate of formation or operating agreement (or other organizational or
constitutional documents) of Seller, in each case, that could reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect; (b) give rise to any right of termination, cancellation or acceleration
of any right or obligation of Seller that could reasonably be expected to result
in a Material Adverse Effect; (c) except as provided in the Transaction
Documents, result in the creation or imposition of any Lien on the Purchased
Interest or the Additional Collateral; or (d) after giving effect to [*],
contravene, conflict with, result in a breach or violation of, constitute a
default (with or without notice or lapse of time, or both) under, or give to UCB
or any of its Affiliates the right to terminate, or accelerate the performance
of, in any respect, any provision of the License Agreement (provided, however,
that neither the execution and delivery of this Agreement or any of the other
Transaction Documents nor the performance or consummation of the transactions
contemplated hereby and thereby will prevent UCB from exercising its rights to
terminate the License Agreement under Article 9 thereof).
 
 
Section 309
Broker’s Fees

 
Neither Seller nor any of its Affiliates has taken any action that would entitle
any Person to any commission or broker’s fee in connection with the transactions
contemplated by the Transaction Documents.
 
 
Section 3.10
Subordination

 
The claims and rights of Purchaser created by any Transaction Document in, to
and under the Purchased Interest are not and shall not, at any time, be
subordinated to any creditor of Seller or any other Person or Governmental
Authority.
 
 
Section 3.11
License Agreement

 
(a)               Other than the License Agreement and the Transaction
Documents, there is no contract, agreement or other arrangement (whether written
or oral) to which Seller is a party or by which any of its assets or properties
is bound or committed (i) that creates a Lien on the Purchased Interest or (ii)
the breach, nonperformance, cancellation or termination of which could
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.
 
 
-19-

--------------------------------------------------------------------------------

 

(b)               Attached hereto as Exhibit G is a true, complete and correct
copy of the License Agreement, including all amendments thereto and waivers
thereunder.  The License Agreement and [*] constitute the entire agreement
between Seller and UCB (and their respective Affiliates) relating to the
Purchased Interest.
 
(c)               Immediately prior to the transfer of the Purchased Interest to
the Purchaser hereunder, the License Agreement is the legal, valid and binding
obligation of Seller and, to the Knowledge of Seller, UCB, enforceable against
Seller and, to the Knowledge of Seller, UCB in accordance with its terms,
subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and general equitable principles.  The execution, delivery and performance of
the License Agreement was and is within the corporate or similar powers of
Seller and, to the Knowledge of Seller, UCB.  The License Agreement was duly
authorized by all necessary action on the part of, and validly executed and
delivered by, Seller (as successor-in-interest to Seller Parent and XOMA
Bermuda) and, to the Knowledge of Seller, UCB (as successor-in-interest to
Celltech Therapeutics Ltd.).  There is no breach or default, and no event has
occurred or circumstance exists that (with or without notice or lapse of time,
or both) would constitute or give rise to a breach or default, in the
performance of the License Agreement by Seller or, to the Knowledge of Seller,
UCB.  To the Knowledge of Seller, no event has occurred or circumstance exists
that (with or without notice or lapse of time, or both) could give either UCB or
Seller the right to terminate the License Agreement.  From and after the
Effective Date, Purchaser shall be entitled to enforce the right to payment of
any portion of the Royalty Payment represented by the Purchased Interest when
earned directly against UCB pursuant to the License Agreement.
 
(d)               Neither Seller Parent (as predecessor-in-interest to Seller)
nor XOMA Bermuda (as predecessor-in-interest to Seller) nor Seller (as
successor-in-interest to Seller Parent and XOMA Bermuda) has waived any rights
or defaults under the License Agreement or has taken any action nor omitted to
take any action under the License Agreement that adversely affects Purchaser’s
rights under any of the Transaction Documents.
 
(e)               Seller has not received any notice and has no Knowledge (i) of
UCB’s intention to terminate, amend or restate the License Agreement, in whole
or in part, (ii) of UCB’s or any other Person’s or Governmental Authority’s
(where applicable) intention to challenge the validity or enforceability of the
License Agreement or the obligation of UCB to pay the Royalty Payment or other
monetary payments under the License Agreement, or (iii) that Seller or UCB is in
default of any of its obligations under the License Agreement.  Seller has no
intention of terminating, amending or restating the License Agreement and has
not given UCB any notice of termination (or request to amend or restate any
provision) of the License Agreement, in whole or in part.
 
(f)                Seller is not a party to any agreement providing for or
permitting a sharing of, or Set-off against, the Royalty Payment or other
monetary payment on account of the Purchased Interest.
 
(g)               Other than [*] obtained by Seller, the sale by Seller of all
of Seller’s right, title and interest in, to and under the Purchased Interest to
Purchaser and the consummation of the transactions contemplated by the
Transaction Documents: (i) will not require the approval, consent, ratification,
waiver, or other authorization of UCB or any other Person or Governmental
Authority under the License Agreement and will not constitute a breach of or
default or event of default under the License Agreement; and (ii) will not
require the approval, consent, ratification, waiver, or other authorization of
UCB or any other Person or Governmental Authority under any contract or
agreement other than the License Agreement or applicable law and will not
constitute a breach of or default or event of default under any contract or
agreement other than the License Agreement or applicable law, in each case, that
could reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.
 
 
-20-

--------------------------------------------------------------------------------

 

(h)               Seller has not consented to an assignment (by operation of law
or otherwise) by UCB of any of UCB’s rights or obligations under the License
Agreement with respect to the Purchased Interest, nor does Seller have Knowledge
of any such assignment (by operation of law or otherwise) by UCB.
 
(i)                Neither Seller Parent (as predecessor-in-interest to Seller),
nor XOMA Bermuda (as predecessor-in-interest to Seller), nor Seller (as
successor-in-interest to Seller Parent and XOMA Bermuda), nor Celltech
Therapeutics Ltd. (as predecessor-in-interest to UCB) nor UCB (as
successor-in-interest to Celltech Therapeutics Ltd.) has made any claim of
indemnification under the License Agreement nor, to the Knowledge of Seller,
have there been any events or circumstances that could give rise to a right of
such claim by Seller or UCB.
 
(j)                Pursuant to the License Agreement, all Royalty Payments
Seller (as successor-in-interest to Seller Parent) is entitled to receive from
UCB shall be calculated using a [*] of net sales royalty rate.
 
(k)               Neither has Seller Parent (as predecessor-in-interest to
Seller), XOMA Bermuda (as predecessor-in-interest to Seller), Seller (as
successor-in-interest to Seller Parent and XOMA Bermuda) or, to the Knowledge of
Seller Parent, XOMA Bermuda or Seller, UCB filed or caused to be filed a United
States Return of Partnership Income Form (Form 1065) with respect to any
relationship under the License Agreement, or any other arrangement (written or
oral) related to the License Agreement, nor has Seller Parent (as
predecessor-in-interest to Seller), XOMA Bermuda (as predecessor-in-interest to
Seller) or Seller (as successor-in-interest to Seller Parent and XOMA Bermuda)
received a Schedule K-1 with respect thereto.
 
 
Section 3.12
No Set-offs

 
UCB has no right of Set-off under any contract (including the License Agreement)
or other agreement against the Royalty Payments or other monetary payments on
account of the Purchased Interest payable to Seller under the License
Agreement.  UCB has not exercised, and, to Seller’s Knowledge, UCB has not had
the right to exercise, and, to Seller’s Knowledge, no event or condition exists
that, upon notice or passage of time or both, could reasonably be expected to
permit UCB to exercise, any Set-off against the Royalty Payments or other
monetary payments on account of the Purchased Interest payable to Seller under
the License Agreement.
 
 
Section 3.13
UCC Representations and Warranties

 
Seller’s exact legal name is, and has always been “XOMA CDRA LLC”.  The
principal place of business and chief executive office of Seller has always
been, and the office where it keeps its books and records relating to the
License Agreement and the Purchased Interest are located at, the address(es) set
forth on Schedule 3.13 attached hereto.  Seller’s Delaware organizational
identification number is as set forth on Schedule 3.13 attached hereto.
 
 
-21-

--------------------------------------------------------------------------------

 

 
Section 3.14
Taxes

 
(a)               No deduction or withholding for or on account of any Tax has
been made from any payment received by Seller Parent (as predecessor-in-interest
to Seller), XOMA Bermuda (as predecessor-in-interest to Seller) or Seller (as
successor-in-interest to Seller Parent and XOMA Bermuda) under the License
Agreement.
 
(b)               (i) Any royalty payments relating to the Licensed Product
received by Seller Parent (as predecessor-in-interest to Seller), XOMA Bermuda
(as predecessor-in-interest to Seller) or Seller (as successor-in-interest to
Seller Parent and XOMA Bermuda) under the License Agreement were, and (ii) the
Closing Payment received by Seller hereunder is, in both cases, treated for U.S.
federal income Tax purposes by the beneficial owner of such payments as
effectively connected with such Person’s U.S. trade or business.
 
(c)               There are no liens for Taxes upon the Purchased Interest (or
any portion thereof) or the Additional Collateral (or any portion thereof).
 
 
Section 3.15
No Material Liabilities

 
There are no material liabilities of Seller or its Affiliates related to the
Purchased Interest of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, and there is no existing
condition or set of circumstances which could reasonably be expected to result
in any such liability.  Without limiting the generality of the foregoing, to the
Knowledge of Seller, there have been no serious, adverse events with respect to
the Licensed Product, and Seller has not received or been informed of any
information from in vitro studies, animal studies or human clinical trials,
including any communication from any Governmental Authority, suggesting a
significant hazard to humans with respect to the Licensed Product.
 
 
Section 3.16
XOMA Contribution and Sale Agreement

 
(a)               Pursuant to the XOMA Contribution and Sale Agreement, in
exchange for the net cash proceeds of the sale of the Purchased Interest (as
defined below) pursuant to this Agreement and newly-issued equity of Seller,
Seller has purchased, acquired and accepted from:  (i) Seller Parent, all of its
right, title and interest in, to and under the License Agreement to any and all
royalty payments relating to the Licensed Product under Article 3 of the License
Agreement and any and all underpayments or unpaid amounts relating to such
royalty payments; (ii) XOMA Bermuda, all of its right, title and interest in, to
and under the License Agreement; (iii) XOMA Ireland, the Right to License; and
(iv) XOMA Technology, all of its right, title and interest in and to any
monetary damages or recoveries to which it or any of its Affiliates is entitled
to receive in any infringement action to the extent such infringement is of any
of the Patent Rights, net of any expenses actually incurred by XOMA Technology
or its Affiliates to pursue such damages or recoveries.
 
 
-22-

--------------------------------------------------------------------------------

 

(b)               Seller’s only assets and liabilities (other than related to
the transactions contemplated by the Transaction Documents or compliance with
its operating agreement) are its rights and obligations in, to and under the
License Agreement and the Right to License.
 
(c)               The execution and delivery by Seller of the XOMA Contribution
and Sale Agreement and the performance by Seller of its obligations, and the
consummation by Seller of the transactions contemplated, thereunder, do not
require any consent, approval, license, order, authorization or declaration
from, notice to, action or registration by or filing with any Governmental
Authority or any other Person except for [*].
 
(d)               Neither the execution and delivery of the XOMA Contribution
and Sale Agreement nor the performance or consummation of the transactions
contemplated thereby will:  (i) contravene, conflict with, result in a breach or
violation of, constitute a default (with or without notice or lapse of time, or
both) under, or accelerate the performance provided by, in any respect, (x) any
statute, law, rule, ordinance or regulation of any Governmental Authority, or
any judgment, order, writ, decree, permit, authorization or license of any
Governmental Authority, to which Seller or any of its assets or properties may
be subject or bound, (y) any contract, agreement, commitment or instrument to
which Seller is a party or by which Seller or any of its assets or properties is
bound or committed or (z) any provisions of the certificate of formation or
operating agreement (or other organizational or constitutional documents) of
Seller, in each case, that could reasonably be expected to result, individually
or in the aggregate, in a Material Adverse Effect; (ii) give rise to any right
of termination, cancellation or acceleration of any right or obligation of
Seller that could reasonably be expected to result in a Material Adverse Effect;
(iii) result in the creation or imposition of any Lien on the Purchased Interest
or the Additional Collateral; or (iv) after giving effect to [*], contravene,
conflict with, result in a breach or violation of, constitute a default (with or
without notice or lapse of time, or both) under, give to UCB or any of its
Affiliates the right to terminate, or accelerate the performance of, in any
respect, any provision of the License Agreement (provided, however, that neither
the execution and delivery of the XOMA Contribution and Sale Agreement nor the
performance or consummation of the transactions contemplated thereby will
prevent UCB’s ability to terminate the License Agreement under Article 9
thereof).
 
 
Section 3.17
Subsidiaries

 
Seller has no Subsidiaries as of the Effective Date.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants the following to Seller, as of the
Effective Date:
 
 
Section 4.01
Organization

 
Purchaser is a limited liability company, duly formed, validly existing and in
good standing under the laws of the State of Delaware.  Purchaser has all
necessary powers and all licenses, authorizations, consents and approvals of all
Governmental Authorities required to carry on its business as now conducted and
to execute and deliver, and perform its obligations under, the Transaction
Documents.
 
 
-23-

--------------------------------------------------------------------------------

 

 
Section 4.02
Authorization

 
Purchaser has all necessary power and authority to enter into, execute and
deliver this Agreement and the other Transaction Documents and to perform all of
the obligations of Purchaser to be performed by it hereunder and thereunder and
to consummate the transactions contemplated hereunder and thereunder.  This
Agreement and the other Transaction Documents have been, or will be, when
executed, duly authorized, executed and delivered by Purchaser, and this
Agreement and each other Transaction Document constitutes, or will constitute,
when executed, the legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its respective terms, subject, as to
enforcement of remedies, to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally or general equitable
principles.
 
 
Section 4.03
Governmental and Third Party Authorization

 
The execution and delivery by Purchaser of this Agreement and the other
Transaction Documents, and the performance by Purchaser of its obligations and
the consummation of any of the transactions contemplated hereunder and
thereunder, do not require any consent, approval, license, order, authorization
or declaration from, notice to, action or registration by or filing with any
Governmental Authority or any other Person.
 
 
Section 4.04
No Litigation

 
There is no (a) action, suit, arbitration proceeding, claim, investigation or
other proceeding (whether civil, criminal, administrative or investigative)
pending, or, to the knowledge of Purchaser, threatened by or against Purchaser,
at law or in equity, or (b) inquiry or investigation (whether civil, criminal,
administrative or investigative) by or before a Governmental Authority pending
or, to the knowledge of Purchaser, threatened against Purchaser, which, in each
case with respect to clause (a) or (b) above, (i) if adversely determined could
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on (x) the legality, validity or enforceability of any of the
Transaction Documents, (y) the right or ability of Purchaser to perform any of
its obligations under this Agreement or any of the other Transaction Documents
or to consummate the transactions contemplated hereunder or thereunder or (z)
the rights or remedies of Seller and its Affiliates under any of the Transaction
Documents, or (ii) challenges, or may have the effect of preventing, delaying,
making illegal or otherwise interfering with, any of the transactions
contemplated by any of the Transaction Documents.
 
 
Section 4.05
No Conflicts

 
Neither the execution and delivery of this Agreement and any of the other
Transaction Documents nor the performance or consummation of the transactions
contemplated hereby or thereby will contravene, conflict with, result in a
breach or violation of, constitute a default (with or without notice or lapse of
time, or both) under, or accelerate the performance provided by, in any respect,
(a) any statute, law, rule, ordinance or regulation of any Governmental
Authority, or any judgment, order, writ, decree, permit or license of any
Governmental Authority, to which Purchaser or any of its assets or properties
may be subject or bound, (b) any contract, agreement, commitment or instrument
to which Purchaser is a party or by which Purchaser or any of its assets or
properties is bound or committed or (c) any provisions of the organizational or
constitutional documents of Purchaser, except in the case of clauses (a) and (b)
above, as could not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the right or ability of Purchaser to
perform any of its obligations under this Agreement or any of the other
Transaction Documents or to consummate the transactions contemplated hereunder
or thereunder.
 
 
-24-

--------------------------------------------------------------------------------

 

 
Section 4.06
Broker’s Fees

 
Purchaser has not taken any action that would entitle any Person to any
commission or broker’s fee in connection with the transactions contemplated by
the Transaction Documents.
 
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF XOMA AND SELLER PARENT
 
Each of XOMA and Seller Parent, as applicable, hereby represents, warrants and
covenants the following to Purchaser, as of the Effective Date, provided,
however, it is understood and agreed that wherever this Agreement calls for
Seller Parent to be making any representation or similar undertaking to cause
Seller to act, or not act, in a certain manner, it shall be doing so in its
capacity as the Managing Member (as such term is defined in the operating
agreement of Seller) of Seller:
 
 
Section 5.01
Organization

 
(a)               XOMA is a company, validly existing and in good standing under
the laws of Bermuda.  XOMA has all powers and all licenses, authorizations,
consents and approvals of all Governmental Authorities required to carry on its
business as now conducted and to execute and deliver, and perform its
obligations under, the Transaction Documents.  XOMA is duly qualified to do
business as a foreign corporation and is in good standing in every jurisdiction
in which the failure to do so could reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.
 
(b)               Seller Parent is a limited liability company, validly existing
and in good standing under the laws of the State of Delaware.  Seller Parent has
all powers and all licenses, authorizations, consents and approvals of all
Governmental Authorities required to carry on its business as now conducted and
to execute and deliver, and perform its obligations under, the Transaction
Documents.  Seller Parent is duly qualified to do business as a foreign
corporation and is in good standing in every jurisdiction in which the failure
to do so could reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.
 
 
Section 5.02
Authorization

 
(a)               XOMA has all necessary company power and authority to enter
into, execute and deliver this Agreement and the other Transaction Documents and
to perform all of the obligations to be performed by it hereunder and thereunder
and to consummate the transactions contemplated hereunder and thereunder.  This
Agreement and the other Transaction Documents have been, or will be, when
executed, duly authorized, executed and delivered by XOMA, and this Agreement
and each other Transaction Document constitutes, or will constitute, when
executed, the legal, valid and binding obligation of XOMA, enforceable against
XOMA in accordance with its respective terms, subject, as to enforcement of
remedies, to bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or general equitable principles.
 
 
-25-

--------------------------------------------------------------------------------

 

(b)               Seller Parent has all necessary company power and authority to
enter into, execute and deliver this Agreement and the other Transaction
Documents and to perform all of the obligations to be performed by it hereunder
and thereunder and to consummate the transactions contemplated hereunder and
thereunder.  This Agreement and the other Transaction Documents have been, or
will be, when executed, duly authorized, executed and delivered by Seller
Parent, and this Agreement and each other Transaction Document constitutes, or
will constitute, when executed, the legal, valid and binding obligation of
Seller Parent, enforceable against Seller Parent, in accordance with its
respective terms, subject, as to enforcement of remedies, to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or general equitable principles.
 
 
Section 5.03
Governmental and Third Party Authorization

 
(a)               The execution and delivery by XOMA of this Agreement and the
other Transaction Documents, and the performance by XOMA of its obligations and
the consummation by XOMA of any of the transactions contemplated hereunder and
thereunder, do not require any consent, approval, license, order, authorization
or declaration from, notice to, action or registration by or filing with any
Governmental Authority or any other Person, except for (i) the filing of proper
financing statements under the UCC, (ii) [*], and (iii) the filing of a Current
Report on Form 8-K by XOMA with the Securities and Exchange Commission.
 
(b)               The execution and delivery by Seller Parent of this Agreement
and the other Transaction Documents, and the performance by Seller Parent of its
obligations and the consummation by Seller Parent of any of the transactions
contemplated hereunder and thereunder, do not require any consent, approval,
license, order, authorization or declaration from, notice to, action or
registration by or filing with any Governmental Authority or any other Person,
except for (i) the filing of proper financing statements under the UCC, (ii)
[*], and (iii) the filing of a Current Report on Form 8-K by XOMA with the
Securities and Exchange Commission.
 
 
Section 5.04
No Conflicts

 
(a)               Neither the execution and delivery of this Agreement or any of
the other Transaction Documents nor the performance or consummation of the
transactions contemplated hereby and thereby will:  (i) contravene, conflict
with, result in a breach or violation of, constitute a default (with or without
notice or lapse of time, or both) under, or accelerate the performance provided
by, in any respect, (A) any statute, law, rule, ordinance or regulation of any
Governmental Authority, or any judgment, order, writ, decree, permit,
authorization or license of any Governmental Authority, to which XOMA or any of
its Subsidiaries or any of their respective assets or properties may be subject
or bound, (B) any contract, agreement, commitment or instrument to which XOMA or
any of its Subsidiaries is a party or by which XOMA or any of its Subsidiaries
or any of their respective assets or properties is bound or committed or (C) any
provisions of the articles of organization or by-laws (or other organizational
or constitutional documents) of XOMA or any of its Subsidiaries; (ii) give rise
to any right of termination, cancellation or acceleration of any right or
obligation of XOMA or any of its Subsidiaries; (iii) except as provided in the
Transaction Documents, result in the creation or imposition of any Lien on the
Purchased Interest or the Additional Collateral; or (iv) after giving effect to
[*], contravene, conflict with, result in a breach or violation of, constitute a
default (with or without notice or lapse of time, or both) under, give to any
Person the right to terminate, or accelerate the performance of, in any respect,
any provision of the License Agreement (provided, however, that neither the
execution and delivery of this Agreement or any of the other Transaction
Documents nor the performance or consummation of the transactions contemplated
hereby and thereby will prevent UCB’s ability to terminate the License Agreement
under Article 9 thereof).
 
 
-26-

--------------------------------------------------------------------------------

 

(b)               Neither the execution and delivery of this Agreement or any of
the other Transaction Documents nor the performance or consummation of the
transactions contemplated hereby and thereby will:  (i) contravene, conflict
with, result in a breach or violation of, constitute a default (with or without
notice or lapse of time, or both) under, or accelerate the performance provided
by, in any respect, (A) any statute, law, rule, ordinance or regulation of any
Governmental Authority, or any judgment, order, writ, decree, permit,
authorization or license of any Governmental Authority, to which Seller Parent
or any of its Subsidiaries or any of their respective assets or properties may
be subject or bound, (B) any contract, agreement, commitment or instrument to
which Seller Parent or any of its Subsidiaries is a party or by which XOMA or
any of its Subsidiaries or any of their respective assets or properties is bound
or committed or (C) any provisions of the articles of organization or by-laws
(or other organizational or constitutional documents) of Seller Parent or any of
its Subsidiaries; (ii) give rise to any right of termination, cancellation or
acceleration of any right or obligation of Seller Parent or any of its
Subsidiaries; (iii) except as provided in the Transaction Documents, result in
the creation or imposition of any Lien on the Purchased Interest or the
Additional Collateral; or (iv) after giving effect to [*], contravene, conflict
with, result in a breach or violation of, constitute a default (with or without
notice or lapse of time, or both) under, give to any Person the right to
terminate, or accelerate the performance of, in any respect, any provision of
the License Agreement (provided, however, that neither the execution and
delivery of this Agreement or any of the other Transaction Documents nor the
performance or consummation of the transactions contemplated hereby and thereby
will prevent UCB’s ability to terminate the License Agreement under Article 9
thereof).
 
 
Section 5.05
Patent Rights

 
(a)               Except as disclosed on Schedule 5.05(a), XOMA Technology is
the exclusive owner of the Patent Rights, free and clear of all Liens (excluding
the License Agreement), and, with respect to the patents included in the Patent
Rights issued in Canada, XOMA or its Affiliate has, as of the Effective Date,
filed the requisite documentation with the Patent Office in Canada to effect the
assignment of all such patents to XOMA Technology.
 
 
-27-

--------------------------------------------------------------------------------

 

(b)               Schedule 5.05(b) attached hereto sets forth an accurate and
complete list of all of the Patent Rights in existence as of the Effective
Date.  For each of the patents included in the Patent Rights listed on Schedule
5.05(b), Seller has indicated (i) the patent title, (ii) the names of the
inventors, (iii) the priority application data, (iv) the country or countries in
which such patent is issued, (v) the patent application number, (vi) the patent
number and (vii) the expected expiration date of the issued patent.
 
(c)               Each of the issued patents included in the Patent Rights, and
each claim therein, is valid and enforceable, and, to XOMA’s Knowledge, no third
party owns any intellectual property rights that could be asserted against XOMA
Technology’s rights in the Patent Rights.
 
(d)              There are no unpaid maintenance or renewal fees payable by XOMA
Technology or any of its Affiliates to any third party that are currently
overdue in respect of any of the Patent Rights.  None of the Patent Rights
disclosed on Schedule 5.05(b) have lapsed, expired, been abandoned or been
cancelled.  To the Knowledge of XOMA, each individual associated with the filing
and prosecution of the Patent Rights, including the named inventors of the
Patent Rights, has complied in all material respects with all applicable duties
of candor and good faith in dealing with any Patent Office, including any duty
to disclose to any Patent Office all information known to be material to the
patentability of each of the Patent Rights, in those jurisdictions where such
duties exist.  To the Knowledge of XOMA, all material prior art to each of the
patents comprising the Patent Rights has been disclosed to and considered by the
respective Patent Offices during prosecution of such Patent Rights.
 
(e)               Except as disclosed on Schedule 5.05(e), there is no pending,
or to the Knowledge of XOMA, threatened, action, suit, opposition, interference,
reexamination, injunction, claim, lawsuit, proceeding, hearing, investigation,
complaint, arbitration, mediation, demand, decree, or any other dispute or
disagreement (each, a “Dispute” and collectively, the “Disputes”), challenging
the legality, validity, enforceability, infringement or ownership of any of the
Patent Rights or which would give rise to a credit against or Set-off with
respect to the payments due to Seller (as successor-in-interest to Seller Parent
and XOMA Bermuda) under the License Agreement for the use of the related
licensed Patent Rights, nor to the Knowledge of XOMA, is there any infringement
of the Patent Rights by any Person.  There are no Disputes by any third party
against XOMA or any of its Affiliates involving the Licensed Product.  Neither
XOMA nor any of its Affiliates has received any notice of any Dispute involving
the Licensed Product.  Neither XOMA nor any of its Affiliates has sent any
written notice of any Dispute involving the Licensed Product.  To the Knowledge
of XOMA, none of the Patent Rights are subject to any outstanding injunction,
judgment, order, decree, ruling, charge, settlement or other disposition of a
Dispute.
 
(f)                Except as set forth on Schedule 3.06, there is no pending, or
to the Knowledge of XOMA, threatened, action, suit, or proceeding, or any
investigation or claim by any Person or Governmental Authority to which XOMA or
any of its Affiliates or, to the Knowledge of XOMA, UCB or its sublicensees, if
any, is or could reasonably be expected to be, a party, that claims that the
marketing, sale, distribution, manufacture, use, offer for sale or importation
of the Licensed Product by UCB or its sublicensees, if any, pursuant to the
License Agreement does or will infringe on any patent or other intellectual
property rights of any other Person.
 
 
-28-

--------------------------------------------------------------------------------

 

(g)               The patent rights licensed to XOMA or any of its Affiliates
under the Celltech License Agreement were limited by the European Patent Office
to exclude claims whose scope is substantially as originally granted in Europe
under the Boss Patent Rights (as defined in the Celltech License Agreement)
listed in Exhibit A to the Celltech License Agreement to both mammalian
expression and bacterial expression.  Attached hereto as Exhibit B is a true,
complete and correct copy of the Celltech License Agreement, including all
amendments thereto and waivers thereunder.
 
(h)               The representations and warranties made by XOMA Corporation
(as predecessor-in-interest to Seller Parent, XOMA Bermuda and Seller) in
Section 7.1 of the License Agreement were accurate and complete in all respects
as of the effective date of the License Agreement and continue to be accurate
and complete in all respects.
 
(i)                At all times XOMA will, and will cause its Affiliates (other
than Seller), including XOMA Technology, to, and Seller Parent will and will
cause Seller to, at the sole expense of any such XOMA Entity or its Affiliate:
(x) use reasonable efforts to prosecute all infringements of the Patent Rights
of which XOMA or Seller Parent has Knowledge, and Seller and Purchaser shall
promptly inform the other in writing of any suspected infringement of the Patent
Rights by UCB or any of its Affiliates and shall provide the other with any
readily available information relating to such infringement; and (y) use
commercially reasonable efforts to prosecute all infringements of the Patent
Rights of which XOMA or Seller Parent has Knowledge, and Seller and Purchaser
shall promptly inform the other in writing of any suspected infringement of the
Patent Rights (including to the extent notified by UCB pursuant to Section 2.3
of the License Agreement) by a third party other than UCB or its Affiliates and
shall provide the other with any readily available information relating to such
infringement.
 
(j)               With respect to the Patent Rights:  (i) there are no pending
patent applications as of the Effective Date; and (ii) XOMA will, and will cause
its Affiliates (other than Seller), including XOMA Technology, to, and Seller
Parent will and will cause Seller to, promptly furnish to Purchaser in
accordance with Section 8.03 copies of (x) any papers, responses or other
materials received from the Patent Office in regards to the Patent Rights, (y)
any papers, responses or other materials filed in the Patent Office pertaining
to the Patent Rights, and (z) any patent applications that are filed in any
Patent Office after the Effective Date with respect to the Patent Rights.
 
(k)               None of the Patent Rights are registered in the United Kingdom
and XOMA shall not, and shall cause its Affiliates (other than Seller),
including XOMA Technology, and Seller Parent shall cause Seller (if applicable)
not to, register any of the Patent Rights in the United Kingdom.
 
 
Section 5.06
Senior Management

 
(a)               No member of Senior Management has resigned or voluntarily
terminated his employment in the six (6) month period prior to and through the
Effective Date.
 
 
-29-

--------------------------------------------------------------------------------

 

(b)               To the Knowledge of XOMA, no member of Senior Management is
planning to resign or seeking to voluntarily terminate his employment following
the Effective Date.
 
 
Section 5.07
License Agreement

 
(a)               [*]
 
(b)               Immediately prior to the transfer by Seller Parent of all of
its right, title and interest in, to and under the License Agreement to any and
all royalty payments relating to the Licensed Product under Article 3 of the
License Agreement and any and all underpayments or unpaid amounts relating to
such royalty payments to Seller pursuant to the XOMA Contribution and Sale
Agreement, Seller Parent is the exclusive owner of the entire right, title
(legal or equitable) and interest in, to and under any and all royalty payments
relating to the Licensed Product under Article 3 of the License Agreement and
any and all underpayments or unpaid amounts relating to such royalty payments,
free and clear of all Liens.
 
 
Section 5.08
License Grant Restriction

 
After the Effective Date, XOMA shall not, and shall cause its Affiliates (other
than Seller), including XOMA Ireland and XOMA Technology, not to, and Seller
Parent shall cause Seller not to (if applicable) grant a license under, or
rights to, any of the Patents Rights (as such term is defined in the License
Agreement without regard to whether such rights relate to CIMZIA®) to any Person
to make, use, import, export, market, offer for sale or sell any product that,
at the time such license is entered into, is being tested in a clinical trial to
support an application for marketing approval in the United States (and
equivalent approval process in Canada) for rheumatoid arthritis, Crohn’s
disease, psoriatic arthritis, ankylosing spondylitis or Juvenile Idiopathic
Arthritis without the prior written consent of Purchaser.
 
 
Section 5.09
Public Announcement

 
(a)               The parties hereto acknowledge that XOMA or Purchaser may,
after execution of this Agreement, make a public announcement of the
transactions contemplated by the Transaction Documents, subject to Purchaser and
XOMA, as applicable, having a reasonable prior opportunity to review such public
announcement by the other party, including any attachment thereto, and which
announcement (and any such attachment) shall be in a form mutually acceptable to
Purchaser and XOMA; and either party hereto may thereafter disclose any
information contained in such public announcement at any time without the
consent of the other party hereto.
 
(b)               Except as provided above or in Section 6.01 or required by
applicable law, rule or regulation, XOMA shall not, and shall cause its
Affiliates (other than Seller) not to, and Seller Parent shall not, and shall
cause Seller not to, disclose to any Person or use or include in any public
announcement (or attachment thereto), the identity of Purchaser or any of
Purchaser’s equityholders, debtholders, partners, members, investors, managers,
directors, officers or Affiliates, without the prior written consent of
Purchaser or such equityholder, debtholder, partner, member, investor, manager,
director, officer or Affiliate.
 
 
-30-

--------------------------------------------------------------------------------

 

 
Section 5.10
License Agreement

 
Except as set forth on Schedule 3.06 from and after the date on which XOMA or
any of its Affiliates first became entitled to receive Royalty Payments, no
change, effect, event, occurrence, state of facts, development or condition has
occurred relating to or affecting XOMA, its Affiliates, the License Agreement as
it relates, directly or indirectly, to the Purchased Interest or CIMZIA®
generally or, to the Knowledge of Seller, UCB, that has had or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
 
 
Section 5.11
Material Inducement

 
Each of the parties hereto hereby acknowledges that the representations,
warranties and covenants of XOMA and Seller Parent, as applicable, to Purchaser
set forth in this Agreement are, collectively, a material inducement to
Purchaser to enter into and consummate the transactions contemplated by this
Agreement.
 
 
Section 5.12
Broker’s Fees

 
Neither XOMA nor Seller Parent has taken any action that would entitle any
Person to any commission or broker’s fee in connection with the transactions
contemplated by the Transaction Documents.
 
ARTICLE VI
COVENANTS
 
The parties hereto covenant and agree as follows:
 
 
Section 6.01
Confidentiality

 
(a)               Except as otherwise required by applicable law or the rules
and regulations of any securities exchange or trading system or any Governmental
Authority and except as otherwise set forth in this Section 6.01, any Receiving
Party who is provided or furnished with any Confidential Information pursuant to
the provisions of this Agreement, including Section 2.07(d) and Section 6.05(c),
will, and will cause each of its Affiliates, directors, officers, employees,
agents, representatives and similarly situated persons to, treat and hold as
confidential, in the same manner that it treats and holds the confidentiality of
its own proprietary and confidential information, and not disclose to any
Person, any and all Confidential Information furnished to it by the Disclosing
Party and to use any such Confidential Information only in connection with the
License Agreement, this Agreement and any other Transaction Document and the
performance of the transactions contemplated hereby and
thereby.  Notwithstanding the foregoing, the Receiving Party may disclose such
information on a need-to-know basis to its directors, employees, managers,
officers, agents, brokers, advisors, lawyers, bankers, trustees and
representatives (and, in the case of Purchaser, also its actual and potential
members or equityholders (or their potential transferees), investors (including
any holder of debt securities of Purchaser and its agents and representatives),
co-investors, insurers, underwriters and financing parties) and potential
transferees of the Purchased Interest; provided, however, that such Persons
shall be informed of the confidential nature of such information and shall be
obligated to keep such Confidential Information confidential pursuant to
obligations of confidentiality no less onerous than those set forth
herein.  Confidential Information may not be copied or reproduced without the
Disclosing Party’s prior written consent, except as necessary for use in
connection with the License Agreement, this Agreement and any other Transaction
Document and the performance of the transactions contemplated hereby and
thereby.
 
 
-31-

--------------------------------------------------------------------------------

 

(b)               In the event that Seller or Purchaser receives a subpoena, or
other validly-issued administrative or judicial process, requesting that
Confidential Information of the other party hereto be disclosed, it will
promptly notify such other party of such receipt.  The party hereto receiving
such request will thereafter be entitled to comply with such subpoena or other
process, only to the extent required by applicable law.
 
 
Section 6.02
Further Assurances

 
Purchaser, Seller, Seller Parent and XOMA agree to, or cause their respective
Affiliates (which, in the case of XOMA shall not include Seller) to, execute and
deliver such other documents, certificates, agreements and other writings and to
take such other actions as may be necessary or desirable, or reasonably
requested by such other party hereto, in each case at the expense of XOMA or
Seller, in order to vest and maintain in Purchaser good and marketable title in,
to and under the Purchased Interest free and clear of all Liens and to
consummate the other transactions contemplated hereby, including the perfection
and maintenance of perfection of Purchaser’s ownership interest in the Purchased
Interest, the security interest in the Purchased Interest granted by Seller to
Purchaser pursuant to Section 2.01(d) and the security interest in the
Additional Collateral granted by Seller to Purchaser pursuant to Section 2.07.
 
 
Section 6.03
Payments on Account of the Purchased Interest

 
(a)               Notwithstanding the terms of [*], if UCB or any other Person
makes any payment to XOMA or Seller Parent or any of their respective
Subsidiaries or Affiliates (which in the case of XOMA shall not include Seller),
on account of the Purchased Interest or any payments on account thereof, then
XOMA or Seller Parent (as applicable) shall, and shall cause such Subsidiary or
Affiliate to, promptly, and in any event no later than three (3) Business Days
following the receipt by XOMA or Seller Parent or such Subsidiary or Affiliate
of such payment, remit such payment to the Purchaser Account pursuant to Section
6.03(c).
 
(b)               Each of XOMA and Seller Parent shall, and shall cause their
respective  Subsidiaries or Affiliates (which, in the case of XOMA shall not
include Seller), to, hold in trust for the benefit of the Purchaser, all
payments made to XOMA or Seller Parent or such Subsidiary or Affiliate, as
applicable, on account of the Purchased Interest until remitted to the Purchaser
Account pursuant to Section 6.03(c) and neither XOMA nor Seller Parent nor such
Subsidiary or Affiliate, as applicable, shall have any right, title or interest
whatsoever in any such amounts or shall create or suffer to exist any Lien
thereon.
 
(c)               Each of XOMA and Seller Parent shall, and shall cause their
respective  Subsidiaries or Affiliates (which, in the case of XOMA shall not
include Seller), to, make all payments pursuant to Section 6.03(a) or Section
6.03(b) by wire transfer of immediately available U.S. dollar funds, without
Set-off or deduction or withholding for or on account of any Tax (provided, that
Purchaser provides the appropriate government forms in order to avoid
withholding), to the following account (or to such other account as the
Purchaser shall notify Seller in writing from time to time) (the “Purchaser
Account”):
 
[*]
 
 
-32-

--------------------------------------------------------------------------------

 

 
Section 6.04
License Agreement

 
(a)               Seller shall, and Seller Parent shall cause Seller to, and
XOMA shall cause Seller Parent and XOMA Bermuda to, at all times comply with and
perform all of Seller’s, Seller Parent’s or XOMA Bermuda’s respective
obligations and covenants under the License Agreement, and neither Seller nor
Seller Parent nor XOMA Bermuda shall, and Seller Parent shall cause Seller not
to, and XOMA shall cause Seller Parent and XOMA Bermuda not to, breach, take any
action or omit to take an action to reduce the enforceability of the License
Agreement to the extent relating, directly or indirectly, to, or otherwise
impair, the Purchased Interest or UCB’s obligations relating to, or that would
give rise to, the Royalty Payment or other monetary payment on account of the
Purchased Interest.  Seller shall not, and shall cause its Affiliates not to,
without the prior written consent of Purchaser, (i) forgive, release or
compromise any amount owed to or that will become owed to Seller under the
License Agreement related to the Purchased Interest, (ii) waive, amend, cancel,
terminate or fail to exercise the right to receive the Royalty Payment or any
other monetary payment on account of the Purchased Interest (or any portion
thereof) or any related right under the License Agreement, (iii) create or
permit to exist any Lien on the Purchased Interest or any portion thereof, (iv)
amend, modify, restate or supplement the License Agreement or any provision of
the License Agreement, other than any such amendments, modifications,
restatements or supplements that do not relate to the Purchased Interest and
that could not reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect, (v) grant any consent or waiver under or
with respect to any provision of the License Agreement, other than any such
consents or waivers that do not relate to the Purchased Interest, including the
right to receive the Royalty Payment or any other monetary payment on account
thereof, and could not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect, (vi) terminate or cancel the
License Agreement for any reason or (vii) agree or commit to do any of the
foregoing.  Without limiting the foregoing, promptly (and in any event no later
than three (3) Business Days) after Seller (x) amends, modifies, restates or
supplements the License Agreement or any provision of the License Agreement, (y)
grants any consent or waiver under or with respect to any provision of the
License Agreement or (z) agrees to do any of the foregoing, Seller, in each
case, shall give a written notice to Purchaser describing in reasonable detail
the relevant amendment, modification, restatement, supplement, consent or
waiver.
 
(b)               Seller shall promptly provide to Purchaser (whether or not
Purchaser requests) copies of all Information provided by UCB, any of its
representatives or any other Person to Seller or its representatives under the
License Agreement, and copies of all statements, reports, audits, documents,
notices, certificates and other information which Seller or its representatives
deliver or furnish (or are required to deliver or furnish) to UCB or its
representatives under the License Agreement to the extent any such statements,
reports, audits, documents, notices, certificates or information, or portions
thereof, relate directly or indirectly to the Purchased Interest, the Royalty
Payment or other monetary payment on account of the Purchased Interest, the
Right to License and any license granted pursuant thereto, or the performance of
the License Agreement as it relates to the Licensed Product, the Patent Rights
or CIMZIA®.
 
 
-33-

--------------------------------------------------------------------------------

 

(c)               If (i) Seller receives notice from UCB, (A) terminating the
License Agreement (in whole or in part), (B) alleging any breach of or default
under the License Agreement by Seller relating to the Purchased Interest or that
could reasonably be expected, individually or in the aggregate, to result in a
termination of the License Agreement (in whole or in part) by UCB or a Material
Adverse Effect or (C) asserting the existence of any facts, circumstances or
events that, alone or together with other facts, circumstances or events, could
reasonably be expected (with or without the giving of notice or passage of time,
or both) to give rise to a breach of or default under the License Agreement
relating to the Purchased Interest, the Royalty Payment or other monetary
payment on account of the Purchased Interest or that could reasonably be
expected, individually or in the aggregate, to result in a termination of the
License Agreement (in whole or in part) by UCB or a Material Adverse Effect or
(ii) Seller otherwise has Knowledge of any fact, circumstance or event that,
alone or together with other facts, circumstances or events, could reasonably be
expected (with or without the giving of notice or passage of time, or both) to
give rise to a breach of or default under the License Agreement by Seller
relating to the Purchased Interest, the Royalty Payment or other monetary
payment on account of the Purchased Interest or that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or give UCB or any other Person the right to terminate the License
Agreement (in whole or in part), then, in either case with respect to clause (i)
or (ii) above, Seller shall (x) promptly, and in any event no later than three
(3) Business Days following receipt of such notice or Knowledge by Seller, give
a written notice to Purchaser describing in reasonable detail such breach or
default, including a copy of any written notice received from UCB, and, in the
case of any breach or default or alleged breach or default by Seller, describing
in reasonable detail any corrective action Seller proposes to take and (y) use
its reasonable [*] efforts to cure such breach or default, but only as required
to prevent such termination of the License Agreement from becoming effective
pursuant to the terms and conditions thereof in any manner relating to the
Purchased Interest, the Royalty Payment or any other monetary payment on account
of the Purchased Interest, and shall give written notice to Purchaser upon
curing, or failing to timely cure, such breach or default.
 
(d)               Seller agrees to use its reasonable [*] efforts (including
engaging outside legal counsel, at Seller’s expense, reasonably satisfactory to
Purchaser) to enforce all of its rights under the License Agreement to the
extent relating, directly or indirectly, to the Purchased Interest or any
monetary payment on account thereof or UCB’s obligations relating to, or that
would give rise to, the Royalty Payment or other monetary payment on account of
the Purchased Interest.  Without limiting the foregoing, promptly after Seller
obtains Knowledge of (i) a breach of or default or alleged breach or default
under the License Agreement by UCB or any other Person other than Seller (each,
a “Defaulting Party”) relating to the Purchased Interest or any monetary payment
on account thereof or that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) of the existence of
any facts, circumstances or events that, alone or together with other facts,
circumstances or events, could reasonably be expected (with or without the
giving of notice or passage of time, or both) to give rise to a breach of or
default under the License Agreement by a Defaulting Party relating to the
Purchased Interest or any monetary payment on account thereof or that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or a right to terminate the License Agreement (in whole
or in part) by Seller, in each case with respect to clause (i) or (ii) above,
Seller (A) shall give a written notice to Purchaser within three (3) Business
Days describing in reasonable detail the relevant breach, default or termination
event or alleged breach, default or termination event and (B) shall proceed in
consultation with Purchaser to take, at Purchaser’s expense, such actions, which
Seller shall not have taken in accordance with the first sentence of this
Section 6.04(d) (including commencing legal action against the Defaulting Party)
that Purchaser, in its sole discretion, deems necessary with respect to such
breach, default or termination event or alleged breach, default or termination
event to enforce compliance by the Defaulting Party with the relevant provisions
of the License Agreement, and to exercise any and all Seller’s rights and
remedies under the License Agreement in connection therewith.  Purchaser shall
have the right, at its sole expense, to participate in (provided, however, that
to do so will not affect in an adverse manner the maintenance by Seller of any
applicable attorney-client privilege, unless other arrangements can be effected
to preserve such privilege, including a joint defense agreement (and Seller and
Purchaser agree to negotiate in good faith to promptly execute and deliver a
mutually satisfactory joint defense agreement)), with counsel appointed by it,
any meeting, discussion, litigation or other proceeding relating to any such
breach, default or termination event or alleged breach, default or termination
event, including any counterclaim, settlement discussions or meetings; provided,
however, that the fees and expenses incurred by Purchaser in connection with
such participation, including the fees and expenses of Purchaser’s counsel in
connection therewith, shall be borne by Purchaser (unless such breach, default
or termination event or alleged breach, default or termination event results
from, or is caused by, directly or indirectly, a breach or default by XOMA,
Seller Parent or Seller, as applicable, of this Agreement, in which case such
fees and expenses shall be borne solely by XOMA, Seller Parent or Seller, as
applicable).
 
 
-34-

--------------------------------------------------------------------------------

 

(e)               Without limiting Purchaser’s other rights and Seller’s other
obligations contained herein, Seller shall cooperate and provide assistance as
reasonably requested by Purchaser, at Purchaser’s expense (except as otherwise
provided herein), in connection with any litigation, arbitration or other
proceeding (whether threatened, existing, initiated or contemplated prior to, on
or after the date hereof) to which Purchaser, any of its Affiliates or
controlling Persons or any of their respective officers, directors,
equityholders, debtholders, members, partners, controlling Persons, managers,
agents or employees is or may become a party or is or may become otherwise
directly or indirectly affected or as to which any such Persons have a direct or
indirect interest, in each case relating to this Agreement or any other
Transaction Document, the transactions described herein or therein or the
Purchased Interest but in all cases excluding any litigation brought by
Purchaser against Seller.
 
(f)               Without the prior written consent of Purchaser, Seller shall
not, directly or indirectly, sell, assign, hypothecate or otherwise transfer the
License Agreement or any of its rights or obligations thereunder to any third
party, including by operation of law or otherwise.
 
(g)               XOMA shall not, and shall cause its Affiliates (other than
Seller), including XOMA Technology, and Seller Parent shall cause Seller (if
applicable) not to, enforce any intellectual property rights that XOMA or such
Affiliate may now or hereafter own or control against UCB, or take any other
action against UCB, in any manner that could reasonably be expected to interfere
with UCB’s right or ability to pay the Royalty Payments or other monetary
payments on account of the Purchased Interest.  For the avoidance of doubt,
nothing herein shall limit XOMA’s or any Affiliate’s ability to enforce any of
its intellectual property rights against UCB or any other Person with respect to
any product other than CIMZIA®.
 
 
-35-

--------------------------------------------------------------------------------

 

 
Section 6.05
Audits

 
(a)               To the extent Seller has the right to perform or cause to be
performed inspections or audits under the License Agreement, including under
Section 4.3 thereof, regarding any Royalty Payment payable and/or paid to Seller
thereunder (each, a “License Party Audit”), Seller shall, at the reasonable
request of Purchaser, use commercially reasonable efforts to cause a License
Party Audit to be performed promptly in accordance with the terms of the License
Agreement.  In conducting a License Party Audit, subject to the terms of the
License Agreement, Seller shall engage Ernst & Young LLP.  Promptly after
completion of any License Party Audit (whether or not requested by Purchaser),
Seller shall promptly deliver to Purchaser (i) an audit report summarizing the
results of such License Party Audit, and (ii) subject to the terms of the
License Agreement and [*], all royalty reports and correspondence relating to
any Royalty Payment and such License Party Audit, including any correspondence
relating to the performance of UCB and Seller of their respective obligations
under the License Agreement generally to the extent relevant to Purchaser’s
right, title and interest in and to the Purchased Interest.  If the License
Party Audit results in a determination that there is a Discrepancy or a Royalty
Payment has been understated, then Seller will promptly, and in any event no
later than three (3) Business Days following receipt of any resulting
underpayment or recovery thereof by Seller or any other XOMA Entity, remit such
underpayment or recovery into the Purchaser Account in accordance with Section
6.03(c).
 
(b)               To the extent that either Purchaser or Seller has determined
that there is a Discrepancy, then the party hereto who has made such
determination may notify the other party hereto in writing of such discrepancy
indicating in reasonable detail its reasons for such determination (the
“Discrepancy Notice”).  In the event that either Purchaser or Seller delivers to
the other party hereto a Discrepancy Notice, Purchaser and Seller shall meet
within ten (10) Business Days (or such other time as mutually agreed by the
parties) after the receiving party has received a Discrepancy Notice to discuss
such Discrepancy and the resolution thereof.  If Purchaser and Seller determine
that a payment is owing by UCB, then Seller shall use its reasonable [*] efforts
to enforce its rights under the License Agreement to resolve such Discrepancy
and recover in full the amount of such Discrepancy.
 
(c)               Purchaser and any of its representatives shall have the right,
from time to time, to visit Seller’s offices and properties where Seller keeps
and maintains its books and records relating or pertaining to the License
Agreement and the Purchased Interest for purposes of conducting an audit of such
books and records solely to the extent they relate or pertain to the Purchased
Interest, and to inspect, copy and audit such books and records, during normal
business hours, and, upon five (5) Business Days written notice given by
Purchaser to Seller, Seller will provide Purchaser and any of Purchaser’s
representatives reasonable access to such books and records and shall permit
Purchaser and any of Purchaser’s representatives to discuss the business,
operations, properties and financial and other condition of Seller solely as
they may relate or pertain to the Purchased Interest with officers of Seller,
and with its independent certified public accountants; provided, that any such
representative shall be subject to an agreement regarding the confidentiality of
the information arising out of such access and/or discussions that are at least
as stringent as those contained herein.  Purchaser’s visits to Seller’s offices
pursuant to this Section 6.05(c) shall occur not more than one time per calendar
year; provided, however, that Purchaser may so visit more frequently to the
extent that there has occurred an event which could reasonably be expected to
result in a Material Adverse Effect, and Purchaser’s visit or visits to Seller’s
offices in connection therewith are for purposes related to such event.
 
 
-36-

--------------------------------------------------------------------------------

 

(d)               All costs and expenses in respect of a License Party Audit
relating to or associated with the Purchased Interest and any enforcement of
rights pursuant to Section 6.05(b) shall be borne by Purchaser; provided,
however, that Seller shall pay Purchaser any reimbursement of such costs and
expenses received by Seller from UCB pursuant to Section 4.3 of the License
Agreement promptly, and in any event no later than three (3) Business Days
following receipt thereof.  All costs and expenses in respect of an audit of
Seller’s books and records pursuant to Section 6.05(c) shall be borne by
Purchaser.
 
 
Section 6.06
Notice

 
In addition to, and not in limitation of, the other provisions of this
Agreement, Seller, Seller Parent or XOMA (as applicable) shall provide Purchaser
with written notice as promptly as practicable (and in any event within five (5)
Business Days) after becoming aware of any of the following:
 
(a)               the occurrence of a Bankruptcy Event;
 
(b)               any material breach or default by Seller, Seller Parent or
XOMA of any covenant, agreement or other provision of this Agreement or any
other Transaction Document (determined in all cases as if the terms “material”
or “Material Adverse Effect” were not included therein);
 
(c)               any representation or warranty made by Seller, Seller Parent
or XOMA in any of the Transaction Documents or in any certificate delivered to
Purchaser pursuant hereto or thereto shall prove to be untrue, inaccurate or
incomplete in any material respect on the date as of which made (determined in
all cases as if the terms “material” or “Material Adverse Effect” were not
included therein, except in the second instance in the penultimate sentence of,
and in the ultimate sentence of, Section 5.05(d)); or
 
(d)               the occurrence of any change, effect, event, occurrence, state
of facts,  development or condition that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
 
 
Section 6.07
Reports and Other Deliverables

 
XOMA shall, and shall cause its Affiliates (other than Seller) to, and Seller
Parent shall, and shall cause Seller to, promptly (and in any event within five
(5) Business Days of receipt thereof) provide to Purchaser copies of all
Information and other statements, reports, audits, documents, notices,
certificates and other written correspondence that any XOMA Entity or their
respective Affiliates or its or their respective representatives receive or
deliver to any Person pursuant to the Transaction Documents which contain
material information regarding the Purchased Interest or any monetary payment on
account thereof or the Additional Collateral (or any portion thereof).
 
 
-37-

--------------------------------------------------------------------------------

 

 
Section 6.08
No Subsidiaries

 
Seller shall not form or otherwise permit the establishment of any Subsidiaries
from and after the Effective Date.
 
ARTICLE VII
Termination
 
 
Section 7.01
Termination Date

 
This Agreement shall terminate on the date upon which the later of the following
occurs:  (a) the payment to Purchaser of the Royalty Payment and all other
monetary payments on account of the Purchased Interest in full pursuant to the
terms of this Agreement and (b) the termination of the License Agreement as
permitted by this Agreement.
 
 
Section 7.02
Effect of Termination

 
In the event of the termination of this Agreement pursuant to Section 7.01, this
Agreement shall become void and of no further force and effect, except for (i)
those rights and obligations that have accrued prior to the date of such
termination or relate to any period prior thereto, including the payment in
accordance with the terms hereof of the Royalty Payment or other monetary
payment on account of the Purchased Interest in full earned prior the date of
such termination, and (ii) the right to payment of the Royalty Payment or other
monetary payment on account of the Purchased Interest in full payable by UCB
under the License Agreement.  Notwithstanding the foregoing, Article I, Article
VII, Article VIII, Section 6.01, Section 6.02 and Section 5.05(i) (with respect
to the Royalty Payment or other monetary payment on account of the Purchased
Interest if earned or payable under the License Agreement, or otherwise
attributable to any event or occurring, prior to the date of such termination)
and Section 6.03 (with respect to the Royalty Payment or other monetary payment
on account of the Purchased Interest if earned or payable under the License
Agreement, or otherwise attributable to any event or occurring, prior to the
date of such termination) and Section 6.04 (with respect to the Royalty Payment
or other monetary payment on account of the Purchased Interest if earned or
payable under the License Agreement, or otherwise attributable to any event or
occurring, prior to the date of such termination) shall survive such termination
and there shall be no liability on the part of any party hereto, any of its
Affiliates or controlling Persons or any of their respective officers,
directors, equityholders, debtholders, members, partners, controlling Persons,
managers, agents or employees, other than as provided for in this Section
7.02.  Nothing contained in this Section 7.02 shall relieve any party hereto
from liability for any breach of this Agreement that occurs prior to such
termination.
 
 
-38-

--------------------------------------------------------------------------------

 

ARTICLE VIII
MISCELLANEOUS
 
 
Section 8.01
Survival

 
All representations and warranties made herein and in any other Transaction
Document or any certificates delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and shall continue to survive until
two (2) years following the termination of this Agreement; provided, however,
that the representations and warranties contained in Section 3.14 shall survive
until sixty (60) days after the expiration of the applicable statute of
limitations (or waivers or extensions thereof); provided, further, that the
representations and warranties contained in Sections 3.01, 3.02, 3.03, 3.04,
3.08, 3.09, 4.01, 4.02, 4.03, 4.05, 4.06, 5.01, 5.02, 5.03 and 5.04 shall
survive indefinitely.  The obligations of (a) Seller and XOMA to indemnify and
hold harmless any Purchaser Indemnified Party under Section 8.05(a) and (b),
respectively, and (b) Purchaser to indemnify and hold harmless any Seller
Indemnified Party under Section 8.05(c), in each case, shall terminate (i) when
the applicable representation or warranty terminates pursuant to this Section
8.01, with respect to claims made pursuant to Section 8.05(a)(i), Section
8.05(b)(i) and Section 8.05(c)(i), as applicable, and (ii) sixty (60) days after
the expiration of the applicable statute of limitations (or waivers or
extensions thereof), with respect to claims made pursuant to Section
8.05(a)(ii),  Section 8.05(a)(iii), Section 8.05(a)(iv), Section 8.05(b)(ii),
Section 8.05(c)(ii) and Section 8.05(c)(iii); provided, however, that, in each
case, such obligations to indemnify and hold harmless shall not terminate with
respect to any item as to which a Purchaser Indemnified Party or a Seller
Indemnified Party shall have, before the expiration of the applicable period,
previously notified the indemnifying party pursuant to Section 8.05.
 
 
Section 8.02
Specific Performance

 
Each of the parties hereto acknowledges that the other party hereto may have no
adequate remedy at law if it fails to perform any of its obligations under any
of the Transaction Documents.  In such event, each of the parties hereto agrees
that the other party hereto shall have the right, in addition to any other
rights it may have (whether at law or in equity), to specific performance of
this Agreement.
 
 
Section 8.03
Notices

 
All notices, consents, waivers and communications hereunder given by any party
hereto to the other party hereto shall be in writing, signed by the party hereto
giving such notice and be deemed to have been duly given when (i) delivered by
hand, (ii) sent by facsimile (with written confirmation of receipt) if sent
during regular business hours on a Business Day (and, if not, then on the next
succeeding Business Day), provided, however, that a copy is mailed by registered
mail, return receipt requested, (iii) received by the addressee, if sent by
nationally recognized delivery service (receipt requested), or (iv) sent by
email if sent during regular business hours on a Business Day (and, if not, then
on the next succeeding Business Day), provided, however, that a copy is mailed
by registered mail, return receipt requested (provided, however, that delivery
will not be deemed effective unless the addressee provides written confirmation
of receipt by facsimile or return email (automatic email responses do not
constitute confirmation)), in each case, to the applicable addresses, facsimile
numbers and/or email addresses set forth below:
 
 
-39-

--------------------------------------------------------------------------------

 

If to Purchaser to:
 
[*]
 
with a copy (which shall not constitute notice) to:
 
[*]
 
If to Seller to:
 
XOMA CDRA LLC
2910 Seventh Street
Berkeley, CA  94710
Attention:  Christopher J. Margolin
Facsimile:  (510) 649-7571
Email:  margolin@xoma.com
 
If to XOMA or Seller Parent:
 
XOMA Ltd.
2910 Seventh Street
Berkeley, CA  94710
Attention:  Christopher J. Margolin
Facsimile:  (510) 649-7571
Email:  margolin@xoma.com
 
with a copy (which shall not constitute notice) to:
 
Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY  10005
Attention:  Geoffrey E. Liebmann
Facsimile:  (212) 378-2295
Email:  gliebmann@cahill.com
 
or to such other address or addresses, facsimile number or numbers or email
address or addresses as Purchaser or Seller may from time to time designate by
notice as provided herein, except that notices of such changes shall be
effective only upon receipt.
 
 
Section 8.04
Successors and Assigns

 
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted
assigns.  Seller shall not be entitled to assign, directly or indirectly, any of
its obligations and rights under any of the Transaction Documents, including by
operation of law or otherwise, without the prior written consent of
Purchaser.  Purchaser may assign any of its obligations and rights hereunder,
without restriction and without the consent of Seller.  Purchaser shall give
notice of any such assignment to Seller after the occurrence thereof.  Seller
shall be under no obligation to reaffirm any representations, warranties or
covenants made in this Agreement or any of the other Transaction Documents or
take any other action in connection with any such assignment by Purchaser.
 
 
-40-

--------------------------------------------------------------------------------

 

 
Section 8.05
Indemnification

 
(a)               Seller hereby agrees to indemnify and hold harmless each of
Purchaser and its Affiliates and any and all of their respective partners,
directors, managers, members, officers, employees, agents and controlling
Persons (each, a “Purchaser Indemnified Party”) from and against, and will pay
to each Purchaser Indemnified Party the amount of, any and all Losses incurred
or suffered by such Purchaser Indemnified Party arising out of:
 
(i)             any representation, warranty or certification made by Seller in
this Agreement or any of the other Transaction Documents or certificates given
by Seller in writing pursuant hereto or thereto which is untrue, inaccurate or
incomplete in any material respect (determined in all cases as if the terms
“material” or “Material Adverse Effect” were not included therein);
 
(ii)            any material breach of or default under any covenant or
agreement by Seller pursuant to any Transaction Document (determined in all
cases as if the terms “material” or “Material Adverse Effect” were not included
therein);
 
(iii)           any Excluded Liabilities and Obligations; or
 
(iv)           any fees, expenses, costs, liabilities or other amounts incurred
or owed by Seller to any brokers, financial advisors or comparable other Persons
retained or employed by it in connection with the transactions contemplated by
this Agreement.
 
Any amounts due to any Purchaser Indemnified Party hereunder shall be payable by
Seller to such Purchaser Indemnified Party promptly upon demand.
 
(b)               XOMA agrees to indemnify and hold harmless each Purchaser
Indemnified Party from and against, and will pay to each Purchaser Indemnified
Party the amount of, any and all Losses incurred or suffered by such Purchaser
Indemnified Party arising out of:
 
(i)             any representation, warranty or certification made by XOMA or
Seller Parent in this Agreement or any of the other Transaction Documents which
is untrue, inaccurate or incomplete in any material respect made (determined in
all cases as if the terms “material” or “Material Adverse Effect” were not
included therein, except in the second instance in the penultimate sentence of,
and in the ultimate sentence of, Section 5.05(d)); or
 
(ii)            any breach of or default under any covenant or agreement by XOMA
or Seller Parent pursuant to any Transaction Document (determined in all cases
as if the terms “material” or “Material Adverse Effect” were not included
therein).
 
 
-41-

--------------------------------------------------------------------------------

 

Any amounts due to any Purchaser Indemnified Party hereunder shall be payable by
XOMA to such Purchaser Indemnified Party promptly upon demand.
 
(c)               Purchaser agrees to indemnify and hold harmless each of Seller
and its Affiliates and any and all of their respective partners, directors,
managers, members, officers, employees, agents and controlling Persons (each, a
“Seller Indemnified Party”) from and against, and will pay to each Seller
Indemnified Party the amount of, any and all Losses incurred or suffered by such
Seller Indemnified Party arising out of:
 
(i)             any representation, warranty or certification made by Purchaser
in this Agreement or any of the other Transaction Documents or certificates
given by Purchaser in writing pursuant hereto or thereto which is untrue,
inaccurate or incomplete in any material respect (determined in all cases as if
the terms “material” or “Material Adverse Effect” were not included therein);
 
(ii)            any breach of or default under any covenant or agreement by
Purchaser pursuant to any Transaction Document (determined in all cases as if
the terms “material” or “Material Adverse Effect” were not included therein); or
 
(iii)           any fees, expenses, costs, liabilities or other amounts incurred
or owed by Purchaser to any brokers, financial advisors or comparable other
Persons retained or employed by it in connection with the transactions
contemplated by this Agreement.
 
Any amounts due to any Seller Indemnified Party hereunder shall be payable by
Purchaser to such Seller Indemnified Party upon demand.
 
 
-42-

--------------------------------------------------------------------------------

 

(d)               In the event that (i) any claim, demand, action or proceeding
(including any investigation by any Governmental Authority), including any Third
Party Claim against Purchaser arising out of or relating to (1) UCB’s or any
Person’s deriving rights through UCB’s possession, manufacture, use, sale or
other disposition of the Licensed Product, whether based on breach of warranty,
negligence, product liability or otherwise, or (2) the exercise of any right
granted to UCB pursuant to the License Agreement, shall be brought or alleged by
any Person not a party to this Agreement against an indemnified party in respect
of which indemnity is to be sought against an indemnifying party pursuant to the
preceding paragraphs (each, a “Third Party Claim”) or (ii) any indemnified party
under this Agreement shall have a claim to be indemnified pursuant to the
preceding paragraphs which does not involve a Third Party Claim, the indemnified
party shall, promptly after receipt of notice of the commencement of any such
claim, demand, action or proceeding, notify the indemnifying party in writing of
the commencement of such claim, demand, action or proceeding, enclosing a copy
of all papers served, if any; provided, however, that the omission to so notify
such indemnifying party will not relieve the indemnifying party from any
liability that it may have to any indemnified party under the foregoing
provisions of this Section 8.05 unless, and only to the extent that, such
omission actually and materially prejudiced the indemnifying party or results in
the forfeiture of material substantive rights or defenses by the indemnifying
party.  In case any Third Party Claim is brought against an indemnified party,
the indemnifying party will be entitled, at the indemnifying party’s sole cost
and expense, to participate therein and, to the extent that it may wish, to
notify the indemnified party promptly (but no later than ten (10) Business Days
of receipt of notice thereof) that it elects to assume the defense thereof, with
counsel, contractors and consultants of recognized standing and competence and
reasonably satisfactory to such indemnified party, and, after such notice of its
election to assume the defense, the indemnifying party will not be liable to
such indemnified party under this Section 8.05 for any legal or other expenses
(except as provided in the next sentence) subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation.  In any such proceeding, an indemnified party shall have
the right to retain its own counsel, but the reasonable fees and expenses of
such counsel shall be at the expense of such indemnified party unless (x) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel, (y) the indemnifying party has assumed the defense of
such proceeding and has failed within a reasonable time to retain counsel
reasonably satisfactory to such indemnified party or (z) the named parties to
any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate or ineffective due to actual or
potential conflicts of interests between them in the reasonable determination of
the indemnified party based on the advice of outside legal counsel.  The parties
agree that the indemnifying party shall not, in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the reasonable
fees and expenses of more than one separate law firm (in addition to local
counsel where necessary) for all such indemnified parties.  The indemnifying
party shall not be liable for any settlement of any Third Party Claim effected
without its written consent, but, if settled with such consent or if there be a
final judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any Losses by reason of such settlement or
judgment.  No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or discharge of any pending
or threatened Third Party Claim in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless (X) such settlement, compromise or discharge, as the
case may be, (A) includes an unconditional written release of such indemnified
party, in form and substance reasonably satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such claim or
proceeding, (B) does not include any statement as to an admission of fault,
culpability or failure to act by or on behalf of any indemnified party and (C)
does not impose any continuing obligation, injunctions or restrictions on any
indemnified party, encumber any of the assets of any indemnified party or
otherwise adversely affect any indemnified party potentially affected by such
claim or proceeding and (Y) the indemnifying party pays or causes to be paid all
amounts arising out of such settlement, compromise or discharge concurrently
with its effectiveness.
 
(e)               Except in the case of fraud or intentional breach, the
indemnification afforded by this Section 8.05 shall be the sole and exclusive
remedy for any and all Losses sustained or incurred by a party hereto in
connection with the transactions contemplated by the Transaction Documents,
including with respect to any breach of any representation, warranty or
certification made by a party hereto in any of the Transaction Documents or
certificates given by a party hereto in writing pursuant hereto or thereto or
any breach of or default under any covenant or agreement by a party hereto
pursuant to any Transaction Document.  Notwithstanding anything in this
Agreement to the contrary, (i) in the event of any breach or failure in
performance of any covenant or agreement contained in any Transaction Document,
the breaching party agrees that the non-breaching party shall be entitled to
specific performance, injunctive or other equitable relief pursuant to Section
8.02, and (ii) in no event shall Losses include consequential damages of the
indemnified party, other than the payment of the Royalty Payments.  For clarity,
neither party hereto shall have any right to terminate this Agreement or any
other Transaction Document as a result of any breach by the other party hereto
hereof or thereof, but instead shall have the rights set forth in this Section
8.05 and Section 8.02.
 
 
-43-

--------------------------------------------------------------------------------

 

 
Section 8.06
Independent Nature of Relationship

 
(a)               The relationship between the XOMA Entities party hereto and
Purchaser is solely that of seller and purchaser, and neither any such XOMA
Entity nor Purchaser has any fiduciary or other special relationship with the
other or any of the other’s Affiliates.  Nothing contained herein or in any
other Transaction Document shall be deemed to constitute any such XOMA Entity
and Purchaser as a partnership, an association, a joint venture or other kind of
entity or legal form.
 
(b)               No officer or employee of Purchaser will be located at the
premises of XOMA or any of its Affiliates.
 
(c)               Neither XOMA (nor any of its Affiliates other than Seller) nor
Seller Parent nor Seller shall at any time obligate Purchaser, or impose on
Purchaser any obligation, in any manner or with respect to any Person not a
party hereto.
 
 
Section 8.07
Tax

 
(a)               The parties hereto shall treat the transactions contemplated
by this Agreement as a sale or exchange of the Purchased Interest for Tax
purposes and agree not to take any position which is inconsistent with such
treatment on any Tax return or in any audit or other administrative or judicial
Tax proceeding.  If there is an inquiry by any Governmental Authority of Seller
or Purchaser related to this treatment, the parties hereto shall cooperate with
each other in responding to such inquiry in a reasonable manner which will be
consistent with this Section 8.07(a).
 
(b)               Each of XOMA and Seller Parent shall, and Seller Parent shall
cause Seller to, notify Purchaser immediately following any notification by UCB
to XOMA or any of its Affiliates (including Seller) that UCB is about to
withhold any Tax from any Royalty Payment paid or payable by UCB under the
License Agreement.  Seller, upon the request of Purchaser, shall reasonably
cooperate with Purchaser and use its reasonable [*] efforts to make such filings
and take such other actions as may be specified by Purchaser in order to allow
an exemption or reduction from withholding Tax imposed or to be imposed on any
such Royalty Payment.
 
(c)               All payments made from any XOMA Entity, including Seller, to
Purchaser and all payments made from Purchaser to Seller, including the Closing
Payment, in each case pursuant to this Agreement, will be made free of any
withholding Taxes, provided that the recipient of any payment provides the payer
of such payment a properly executed IRS Form W-9 or applicable IRS Form W-8, as
the case may be.
 
(d)               For the avoidance of doubt, it is understood and agreed that
none of XOMA, Seller or any of their respective Affiliates make any
representation or warranty in this Agreement regarding any obligation or
position of UCB with respect to withholding taxes, nor shall XOMA, Seller and or
any of their respective Affiliates shall be liable to Purchaser or any of its
Affiliates in the event of any withholding by UCB.
 
 
-44-

--------------------------------------------------------------------------------

 

 
Section 8.08
Entire Agreement

 
This Agreement, together with the Schedules and Exhibits hereto (which are
incorporated herein by reference), and the other Transaction Documents
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede all prior agreements, understandings and
negotiations, both written and oral, between the parties hereto with respect to
the subject matter of this Agreement.  No representation, inducement, promise,
understanding, condition or warranty not set forth herein (or in the Schedule,
Exhibits or other Transaction Documents) has been made or relied upon by either
party hereto.  Neither this Agreement, nor any provision hereof, is intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder.
 
 
Section 8.09
Governing Law

 
(a)               This Agreement shall be construed in accordance with and
governed by the laws of the State of New York, without giving effect to the
principles of conflicts of law thereof.
 
(b)               Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
 
(c)               Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in Section 8.09(b).  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)               Each party hereto irrevocably consents to service of process
in the manner provided for notices in Section 8.03.  Nothing in this Agreement
will affect the right of any party hereto to serve process in any other manner
permitted by law.
 
 
Section 8.10
Waiver of Jury Trial.

 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY
HERETO WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.10.
 
 
-45-

--------------------------------------------------------------------------------

 

 
Section 8.11
Severability

 
If one or more provisions of this Agreement are held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall remain in full force
and effect and be enforceable in accordance with its terms.  Any provision of
this Agreement held invalid or unenforceable only in part or degree by a court
of competent jurisdiction shall remain in full force and effect to the extent
not held invalid or unenforceable.
 
 
Section 8.12
Counterparts; Effectiveness

 
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by the other party
hereto.  Any counterpart may be executed by facsimile signature and such
facsimile signature shall be deemed an original.
 
 
Section 8.13
Amendments; No Waivers

 
(a)               Neither this Agreement nor any term or provision hereof may be
amended, supplemented, altered, changed or modified except with the written
consent of Purchaser and Seller.  No waiver of any right hereunder shall be
effective unless such waiver is signed in writing by the party hereto against
whom such waiver is sought to be enforced.
 
(b)               No failure or delay by either party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
 
 
Section 8.14
Interpretation

 
(a)               Except as otherwise provided or unless the context otherwise
requires, whenever used in this Agreement, (i) any noun or pronoun shall be
deemed to include the plural and the singular, (ii) the use of masculine
pronouns shall include the feminine and neuter, (iii) the terms “include” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(iv) the word “or” shall be inclusive and not exclusive, (v) all references to
Sections refer to the Sections of this Agreement, all references to Schedule
refer to the Schedule attached hereto or delivered with this Agreement, as
appropriate, and all references to Exhibits refer to the Exhibits attached to
this Agreement, each of which is made a part of this Agreement for all purposes,
and (vi) each reference to “herein” means a reference to “in this Agreement”.
 
 
-46-

--------------------------------------------------------------------------------

 

(b)               The provisions of this Agreement shall be construed according
to their fair meaning and neither for nor against any party hereto irrespective
of which party hereto caused such provisions to be drafted.  Each of the parties
hereto acknowledges that it has been represented by an attorney in connection
with the preparation and execution of this Agreement.
 
(c)               Unless expressly provided otherwise, the measure of a period
of one month or one year for purposes of this Agreement shall be that date of
the following month or year corresponding to the starting date, provided,
however, that, if no corresponding date exists, the measure shall be that date
of the following month or year corresponding to the next day following the
starting date.  For example, one month following February 18th is March 18th,
and one month following March 31 is May 1.
 
(d)               The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.
   
[Signature page follows]

 
-47-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 

 
SELLER:
     
XOMA CDRA LLC
     
By:
_
   
Name:
   
Title:
       
SELLER PARENT:
     
XOMA (US) LLC., solely for the purposes of Section 3.11(d), (i) and (k), Section
6.01(a), Section 6.02, Section 6.03, Section 6.04(a), (d) and (g), Section 6.06,
Section 6.07, Article V, Article VII, and Article VIII.
     
By:
_
   
Name:
   
Title:
       
PURCHASER:
     
[*]
         
By: 
_
   
Name:
   
Title:
       
XOMA:
     
XOMA LTD., solely for the purposes of Article V, Article VII, Article VIII,
Section 6.01(a), Section 6.02, Section 6.03 and Section 6.04(a), (d) and (g),
Section 6.06 and Section 6.07.
     
By:
_
   
Name:
   
Title:


 
-48-

--------------------------------------------------------------------------------

 

Schedule 3.06
 
LITIGATION
 
1.  Mathilda and Terence Kennedy Institute of Rheumatology Trust (the “Trust”)
v. UCB Inc., No. 10-cv-00650 (D. Del.).  In this action filed on August 3, 2010
the Trust charged UCB with infringing U.S. Patent No. 6,270,766 by promoting the
use of CIMZIA® with methotrexate, claiming damages and royalties.
 
2.  On February 25, 2009, the U.S. Patent and Trademark Office (“PTO”) declared
an interference proceeding between certain claims of PDL Biopharma Inc.’s
(“PDL”) Queen et al., U.S. Patent No. 5,585,3089 (the “‘089 Patent”) and certain
pending claims of Adair et al., U.S. Application No. 08/846,658 (the “‘658
Application”) and, on November 23, 2009, the PTO declared an interference
proceeding between certain claims of PDL’s Queen et al., U.S. Patent No.
6,180,370 (the “‘370 Patent” and together with the ‘089 Patent, the “Patents”)
and certain pending claims of Adair et al., U.S. Application No. 10/938,117 (the
“‘117 Application”) under 35 U.S.C. 135(a). UCB Pharma S.A. (“UCB”) is the
assignee of the ‘117 Application and the ‘658 Application.  [*]  A hearing was
held on January 29, 2010 regarding the first phase of the interference, which
relates to substantive motions except those for priority of invention.
 
 
Schedule 3.06-11
 
 
 

--------------------------------------------------------------------------------

 

  Schedule 3.13


SELLER’S ADDRESS AND IDENTIFICATION NUMBER
 
Address:
2910 Seventh Street

Berkeley, CA  94710


Delaware organizational identification number:  4858595
 
 
  Schedule 3.13-1
 
 
 

--------------------------------------------------------------------------------

 

Schedule 5.05(a)


LIENS ON PATENT RIGHTS
 
XOMA and its Affiliates have granted non-exclusive licenses to the Patent Rights
(as such term is defined in the License Agreement without regard to whether such
rights relate to CIMZIA®) to the following companies, [*]
 
 
Schedule 5.05(a)-1
 
 
 

--------------------------------------------------------------------------------

 

Schedule 5.05(b)


XOMA PATENT RIGHTS – BACTERIAL EXPRESSION
 
A.  Title:
Modular Assembly of Antibody Genes, Antibodies Prepared Thereby and Use

 
Inventors:
Robinson, Liu, Horwitz, Wall, Better

 
Based on PCT/US88/02514, which corresponds to U.S. Application No. 07/077,528,
which is a continuation-in-part PCT/US86/02269 (abandoned), which is a
continuation-in-part of U.S. Application No. 06/793,980 (abandoned).


COUNTRY
APPLICATION NO.
PATENT NO.
[*]
Canada
572,398
CA 1,341,235
[*]



Based on U.S. Application No. 07/501,092 filed March 29, 1990, which is a
continuation-in-part of U.S. Application No. 07/077,528 (Modular Assembly of
Antibody Genes, Antibodies Prepared Thereby and Use; Robinson, Liu, Horwitz,
Wall, Better) and of U.S. Application No. 07/142,039 (Novel Plasmid Vector with
Pectate Lyase Signal Sequence; Lei, Wilcox).
 
COUNTRY
APPLICATION NO.
PATENT NO.
[*]
United States
08/235,225
US 5,618,920
[*]
United States
08/299,085
US 5,595,898
[*]
United States
08/450,731
US 5,693,493
[*]
United States
08/466,203
US 5,698,417
[*]
United States
08/467,140
US 5,698,435
[*]
United States
08/472,691
US 6,204,023
[*]



B.  Title:
Novel Plasmid Vector with Pectate Lyase Signal Sequence

 
Inventors:
Lei, Wilcox

 
Based on U.S. Application  No. 07/142,039 filed January 11, 1988 and
PCT/US89/00077
 
COUNTRY
APPLICATION NO.
PATENT NO.
[*]
Canada
587,885
CA 1,338,807
[*]
United States
08/472,696
US 5,846,818
[*]
United States
08/357,234
US 5,576,195
[*]

 
Schedule 5.05(b)-1
 
 
 

--------------------------------------------------------------------------------

 

Schedule 5.05(e)


DISPUTES INVOLVING PATENT RIGHTS
 
1.  Mathilda and Terence Kennedy Institute of Rheumatology Trust (the “Trust”)
v. UCB Inc., No. 10-cv-00650 (D. Del.).  In this action filed on August 3, 2010
the Trust charged UCB with infringing U.S. Patent No. 6,270,766 by promoting the
use of CIMZIA® with methotrexate, claiming damages and royalties.
 
2.  On February 25, 2009, the U.S. Patent and Trademark Office (“PTO”) declared
an interference proceeding between certain claims of PDL Biopharma Inc.’s
(“PDL”) Queen et al., U.S. Patent No. 5,585,3089 (the “‘089 Patent”) and certain
pending claims of Adair et al., U.S. Application No. 08/846,658 (the “‘658
Application”) and, on November 23, 2009, the PTO declared an interference
proceeding between certain claims of PDL’s Queen et al., U.S. Patent No.
6,180,370 (the “‘370 Patent” and together with the ‘089 Patent, the “Patents”)
and certain pending claims of Adair et al., U.S. Application No. 10/938,117 (the
“‘117 Application”) under 35 U.S.C. 135(a). UCB Pharma S.A. (“UCB”) is the
assignee of the ‘117 Application and the ‘658 Application.  [*]  A hearing was
held on January 29, 2010 regarding the first phase of the interference, which
relates to substantive motions except those for priority of invention.
 
3.  XOMA Ireland has for several years been engaged in an on-going licensing
program relating to the bacterial cell expression technology, for both
production of antibodies and research purposes.   [*]
 
Schedule 5.05(b)-1
 
 
 

--------------------------------------------------------------------------------

 

[*]
 
 
Ex. G-1 

--------------------------------------------------------------------------------